                       UNITED STATES DISTRICT COURT

                      NORTHERN DISTRICT OF CALIFORNIA

                                 SAN JOSE DIVISION



                                                      Case No. 5:18-md-02827-EJD

 IN RE: APPLE INC. DEVICE                             OBJECTION OF CLASS MEMBERS
 PERFORMANCE LITIGATION                               SARAH FELDMAN AND HONDO JAN
                                                      TO CLASS PLAINTIFFS’ MOTION
                                                      FOR FINAL APPROVAL OF
                                                      PROPOSED SETTLEMENT, AND
 This document relates to:                            PLAINTIFFS’ MOTION FOR
 ALL ACTIONS                                          ATTORNEYS’ FEES AND SERVICE
                                                      AWARDS



                                       OBJECTION

I. INTRODUCTION AND OBJECTION PREREQUISITES

a.     Introduction

       In the captioned matter, class members/objectors Sarah Feldman and Hondo Jan

object to PLAINTIFFS’ MOTION FOR FINAL APPROVAL OF SETTLEMENT,

certification of the Rule 23(b)(3) class, and PLAINTIFF’S NOTICE OF MOTION FOR

ATTORNEYS’ FEES, EXPENSES, AND SERVICE AWARDS, Docket Entry No. 468

(“Fee Motion”), on the grounds that:

       (1)    The request for the service awards represents an attempt to secure

       preferential payments for the named plaintiffs. This renders the named plaintiffs

       conflicted and inadequate to represent the absent class members. Therefore, unless

       the requests for service awards are withdrawn, the settlement class may not be

       certified for lack of adequate representation, and the settlement must be rejected.



                                            1
          (2)    The class definition is broader than the class of persons eligible to receive

          settlement benefits due to the claim form’s requirement that class members declare

          under pain of penalty of perjury that the subject devices are currently owned and

          the devices were three years ago slowed by the subject software updates – matters

          not addressed by the class definition. The claim form is overly burdensome because

          it requires class member claimants to attest to something that is irrelevant (current

          ownership) and something already alleged by the Second Amended Complaint and

          well known to defendant Apple (the performance issues).

          (3)    The Fee Motion seeks a common fund percentage fee of $87,730,000 out of

          a mega-fund settlement of between $310,000,000 and $500,000,000. The sought

          fee is equal to 28.53% of the minimum (and highly likely) settlement fund amount

          and 17.5% of the maximum (and highly unlikely) settlement fund amount, and

          substantially exceeds a reasonable common fund fee in this case.

          (4)    Class Counsel’s lodestar calculation includes thousands of hours

          purportedly spent by named, but uncategorized, professionals.1 This makes

          impossible an informed analysis of whether their claimed hours or their rates are

          reasonable.

          (5)    Class Counsel’s lodestar calculation includes thousands of hours

          purportedly spent by individuals designated as “staff” or “project” attorneys, with

          a combined lodestar of $4,043,455.2 Objectors believe the actual amount paid on



1
    See Cotchett, Pitre loadstar rate/time sheet. ECF 469-3, p. 6 of 71.
2
 This amount does not include $85,660 for “attorneys” not designated as a “partner,”
“associates,” or “of counsel,” for the Robbins Geller firm. ECF 469-32, p. 6 of 36.


                                                2
       an hourly basis to these attorneys is a modest fraction of the “rate” being charged

       the class.   The “rate” shown for such staff/project attorneys has already been

       multiplied between five and ten times prior to its inclusion on Class Counsel’s rate

       sheets, and when subjected to the requested lodestar multiplier of 2.2, would

       provide Class Counsel with an effective profit on the cost of these staff/project

       attorneys of between 800% and 2,100%.3 The “rates” shown in Class Counsel’s

       lodestar time/rate sheets do not indicate any real rate ever charged to ordinary

       clients, but have built-in multipliers for charging the class for their time. Any

       additional lodestar multiplier renders these staff/project attorneys’ fees a windfall

       to Class Counsel.

       (6)    Class Counsel’s lodestar includes thousands of hours spent by paralegals at

       hourly rates of $125 to $450 per hour. These “market rates” shown in Class

       Counsel’s lodestar time/rate sheets do not indicate any real rate ever charged to

       ordinary clients, but have substantial built-in multipliers for charging the class for

       their time. Any additional lodestar multiplier magnifies the windfall to Class

       Counsel.

       (7)    The Fee Motion seeks service awards for named plaintiffs, which awards

       have no statutory basis and are inconsistent with controlling authority long ago

       established by Trustees v. Greenough, 105 U.S. 527 (1992) and Central Railroad

       & Banking Co. v. Pettus, 113 U.S. 116 (1885).




3
  The average hourly pay rate to staff/project attorneys is assumed to be $42, and Class
Counsel’s minimum charge rate for staff/project attorney time is $185 and its maximum
charge is $850. ECF 469-34, p. 6 of 20, and ECF 469-30, p. 9 of 47.
                                             3
       (8)     The Fee Motion seeks service awards for named plaintiffs, of which there

       are more than 130, but only very few of whom provided services supportive of the

       class settlement. Named plaintiffs should not be compensated for unsuccessful

       state claims. Objectors oppose any service award not merited by the service

       actually performed by respective class plaintiffs.

b.     Class Membership/Standing

       Objector Sarah Feldman is a Settlement Class Member of the putative Rule 23(b)(3)

Settlement Class in the captioned matter. ECF 429, p. 2, and ECF 416, p. 5-6, ¶ 1.31 and

1.32. She has submitted a claim in the proposed settlement and has been assigned Claim

ID SMRT01857616 on an iPhone 6, Serial No. F18PF*****. See Exhibit A. As a

Settlement Class Member, Sarah has standing to object to the proposed settlement, and the

Fee Motion, including without limitation as to Class Counsel’s sought fee and named

plaintiffs’ sought service awards, and her objection applies to the entire class.

       Objector Hondo Jan is a Settlement Class Member of the putative Rule 23(b)(3)

Settlement Class in the captioned matter. ECF 429, p. 2, and ECF 416, p. 5-6, ¶ 1.31 and

1.32. He has submitted a claim in the proposed settlement, and has been assigned Claim

ID SMRT02027222 on an iPhone 6S, Serial No. FK2QR*****. See Exhibit B. As a

Settlement Class Member, Hondo has standing to object to the proposed settlement, and

the Fee Motion, including without limitation as to Class Counsel’s sought fee and named

plaintiffs’ sought service awards, and his objection applies to the entire class.




                                              4
c.     Objectors’ Personal Contact Information

       Sarah Feldman: 812 Haight Avenue, Alameda, CA 94501; telephone: 510-325-

       6523.

       Hondo Jan:         5464 Carlsbad Boulevard, Carlsbad, CA         92008; telephone:

       619.922.7818.

       Objectors should be contacted through their counsel. See below.

d.     Identification of Objector’s Counsel

       Objectors are represented by attorneys Kendrick Jan and John Pentz. Attorney Jan

is licensed to practice law in the State of California and a member of the bar of the United

States District Court, Northern District of California; his contact information is: Kendrick

Jan, Attorney, Kendrick Jan, APC, 402 West Broadway, Suite 1520, San Diego, California

92101; telephone: 619.231.7702. Attorney Pentz is licensed to practice law in the State of

Massachusetts and the Ninth Circuit, and is seeking admission to the United States District

Court, Northern District of California, pro hac vice in the captioned matter; his contact

information is: John Pentz, Attorney, 18 Widow Rites Lane, Sudbury, Massachusetts,

01776; telephone: 978.261.5725. (Note: This objection is prepared and submitted with

assistance of counsel.)

e.     Notice of Intent to Appear at Fairness Hearing

       Objectors Sarah Feldman and Hondo Jan intend to appear through counsel at the

December 4, 2020, final approval hearing (“Fairness Hearing”) to provide perspective and

argument in support of this objection.




                                              5
f.       Objectors Do Not Intend to Call Witnesses

         Objectors Sarah Feldman and Hondo Jan do not intend to call witnesses at the

December 4, 2020, Fairness Hearing.

II.      THE PREFERENTIAL PAYMENTS TO THE NAMED PLAINTIFFS ARE
         PROHIBITED AND CREATE A CONFLICT BETWEEN THE NAMED
         PLAINTIFFS AND ABSENT CLASS MEMBERS.

      Class Counsel has requested that the 132 class representatives receive “service awards”

in the amount of either $3,500 or $1,500, depending upon whether the class representative

was deposed, for a total amount of $216,000. Class Counsel asserts that such awards are

“fairly typical” in class actions, and even suggests that there is a benchmark for such awards

below which they are “presumptively reasonable.”             Memorandum of Points and

Authorities, ECF 468, p. 28. While it is true that such awards have become commonplace

in the Ninth Circuit and elsewhere, the United States Court of Appeals for the Eleventh

Circuit recently clarified that such awards are without authorization from the United States

Supreme Court, and therefore are and have always been improper. See Johnson v. NPAS

Sols. LLC, 2020 U.S. App. LEXIS 29682 (11th Cir., Sept. 17, 2020). As the Eleventh

Circuit put it, the ubiquity of incentive awards is the product of “inertia and inattention,”

and “we are not at liberty to sanction a device or practice, however widespread, that is

foreclosed by Supreme Court precedent.” Id. at *27.

         The two landmark cases that first authorized recovery of attorney’s fees from a

common fund, Trustees v. Greenough, 105 U.S. 527 (1882) and Central Railroad &

Banking Co. v. Pettus (1885), specifically prohibit recovery of any amounts by

representative plaintiffs for personal services and private expenses. Johnson, supra at

**21-22. These two seminal cases have been ignored by modern courts when rationalizing



                                              6
awards to lead plaintiffs, whether as a bounty for obtaining a settlement, compensation for

hours spent on litigation tasks, or exposure to reputational risk. None of these rationales

can surmount the constraints established by Greenough and Pettus, which plainly prohibit

compensating named plaintiffs for personal services, but allow reasonable compensation

for the legal services of plaintiff’s counsel.

        While there are Ninth Circuit decisions approving incentive or service awards to

lead class action plaintiffs, those decisions should yield to the controlling Supreme Court

precedent of which we are reminded by the Eleventh Circuit in Johnson. Just as with the

decision of the Second Circuit cited by the Johnson court in footnote 8 of its opinion, id.

at *25, the decisions of the Ninth Circuit should be regarded as unpersuasive because they

do not grapple with Greenough and Pettus, nor do they cite to any original authority for

such awards. The class action industry has simply grown to expect that service awards will

be given, and the courts have commonly stopped asking about the legal basis for such

awards. Somehow, that for which there was no statutory or case authority became

commonplace, and routine has now become the justification for these awards that have

been “created out of whole cloth.” Id. at *27. See also In re Dry Max Pampers Litig., 724

F.3d 713, 722 (6th Cir. 2013) (“To the extent that incentive awards are common, they are

like dandelions on an unmowed lawn – present more by inattention than by design.”).

        The Eleventh Circuit held that a preferential payment to a named plaintiff that was

hundreds of times greater than the average class member’s recovery created a conflict of

interest that rendered the entire settlement void. The same is true here. The proposed

$3,500 “service awards” are 140 times, and the proposed $1,500 awards 60 times, as large




                                                 7
each class member’s “negotiated” $25 recovery. These proposed payments divorce the

named plaintiffs’ interests from the interests of the absent class members.

       There are two ways to remedy this conflict.             If $1,500 is indeed the fair

compensation necessary to induce the named plaintiffs to release their claims, then every

class member who submits a claim ought to receive this same amount. If $25 is a fair

approximation of each class member’s damages, then the named plaintiffs must be satisfied

with this same payment, and nothing more. Under no circumstances may the named

plaintiffs receive $1,500, $3,500, or any amount greater than that to which they are entitled

on their individual settlement claims, unless all other claimants receive the same amount.

       The request for the service awards represents an attempt to secure preferential

payments for the named plaintiffs, which renders the named plaintiffs conflicted and

inadequate to represent the absent class members. Therefore, unless the requests for

service awards are withdrawn, the settlement class may not be certified for lack of adequate

representation, and the settlement must be rejected.4




4
  Even if service awards were not entirely foreclosed by Greenough and Pettus, the
requested awards in this case are excessive and abusive. Class Counsel has requested an
incentive award for each of the state representatives, at a total cost of at least $75,000, even
though the court dismissed each of the state consumer protection act claims that the state
plaintiffs added to this litigation. Because the only purpose of having a separate named
plaintiff from each state was to provide standing for the consumer protection act claims,
each of which was dismissed, there was no benefit conferred by forty-nine of the fifty state
plaintiffs.

                                               8
III.    THE REQUIRED CLAIM FORMS ARE UNDULY RESTRICTIVE, AND
        CREATE A MISMATCH BETWEEN THE CLASS DEFINITION AND
        AVAILABILITY OF BENEFITS.

        The Rule 23(b)(3) class is defined as being made up of “All former or current U.S.

owners of iPhone 6, 6 Plus, 6s, 6s Plus, 7, 7 Plus, and SE devices running iOS 10.2.1 or

later (for iPhone 6, 6 Plus, 6s, 6s Plus, and SE devices) or iOS 11.2 or later (for iPhone 7

and 7 Plus devices), and who ran these iOS versions before December 21, 2017.” ECF

429, p. 2 of 6.

        The claims form requires a statement under penalty of perjury that the class member

“experienced diminished performance on my iPhone … when running [a particular

operating system] … before December 21, 2017.” See Exhibit C. The “diminished

performance” component of the claim is built into the controlling complaint, but is

something that occurred nearly three years ago. A requirement that a claimant state under

penalty of perjury that his/her cell phone slowed down three years ago is an unnecessary

and burdensome requirement of the claim form – one not contemplated by the class

definition.

        The Federal Judicial Center’s Pocket Guide for Judges warns about this kind of

unduly burdensome claim form:

        If the claims process deters class members from filing claims, the settlement
        may have less value to the class than the parties assert. Obtaining complete
        information about claims presented via an unimpeded process will assist
        you in determining the full value of the settlement and hence its
        reasonableness, fairness, and adequacy to the class. Avoid imposing
        unnecessary hurdles on potential claimants. First, consider whether a claims
        process is necessary at all. The defendant may already have the data it needs
        to automatically pay the claims of at least a portion of class members who
        do not opt out. Necessary claim forms should be as simple and clear as




                                             9
        possible and should avoid redundancy. Be careful to avoid claim forms that
        scare class members away with confusing questions and onerous proof
        requirements.

Managing Class Actions: A Pocket Guide for Judges (3rd Ed. 2010). See Exhibit D.

        The claim form in this case presents a prime example of the kinds of unnecessary

hurdles claim that the authors of the Pocket Guide were referring to. There is no need for

class members to attest under oath that their devices were slowed, since that is alleged in

the Complaint on behalf of all class members. If their devices were not slowed, there is no

Article III jurisdiction over their claims and they may not be included in the class definition.

        As well, the claim form, both in electronic or hard copy, requires a class member

claimant to declare under penalty of perjury that the class member is now the owner of a

subject Apple device, not that the class member was at relevant times the owner of a subject

Apple device. See Exhibit C. The claim form’s attestation of current ownership is

irrelevant. The relevant issue is who owned the phone at the time that it was updated with

IOS 11.2, and had their phone’s performance adversely affected.

        A practical way to attain the Maximum Class Settlement Amount (see below) in

this case is simply to require that Apple, which has all necessary data, make apportioned

distributions to all class members who have not opted out of the settlement.

IV.     CLASS COUNSEL SHOULD RECEIVE NO MORE THAN THE AVERAGE
        17.8% COMMON FUND PERCENTAGE FEE IN MEGAFUND
        RECOVERIES OF $250 MILLION OR MORE.

a.      Maximum and Minimum Settlement Amounts:

        The Settlement Agreement and Release (“Settlement Agreement”) provides for a

Maximum Class Settlement Amount of $500,000,000 and a Minimum Class Settlement

Amount of $310,000,000. Any settlement of more than the minimum $310,000,000



                                              10
amount would require that approximately 8.8 million claims be timely made, and in order

to receive the maximum $500,000,000 settlement more than 16.4 million claims would

have to be timely made. According to Class Counsel, it now appears that far fewer than

8.8 million claims will be made, thus the actual common fund settlement amount will be

the $310,000,000 minimum settlement amount.

b.     Calculating a Reasonable Fee:

       This Court may choose between a lodestar method and a percentage of fund method

in calculating a reasonable common fund fee payable to Class counsel. Six (6) Mexican

Workers v. Arizona Citrus Growers (9th Cir. 1990) 904 F.2d 1301, 1311. Class Counsel

seeks a common fund percentage fee, but has submitted its lodestar in support of its fee

motion.   (i.e., Class counsel describes a “lodestar cross-check further supports the

reasonableness of the requested fee.” ECF 468, p. 3.)

c.     The Requested Fee:

       Class Counsel seeks a fee of $87,730,000, which is 28.3% of the $310,000,000

minimum settlement amount, and 59% higher than the average fee for a settlement in this

megafund range. See Fitzpatrick, An Empirical Study of Class Action Settlements and

Their Fee Awards, 7 Journal of Empirical Legal Studies 811 at p. 839 (mean percentage

fee for settlements between $250 million and $500 million is 17.8%).

d.     Megafund Fees.

       Class Counsel references this Circuit’s use of a 25% benchmark as a “starting point

for analysis,” but entirely ignores that “for example, where awarding 25% of a ‘megafund’

would yield windfall profits for class counsel in light of the hours spent on the case, courts

should adjust the benchmark percentage or employ the lodestar method instead.” In re



                                             11
Bluetooth Headset Products Liability Litigation, 654 F. 3d 939, 942-943 (9th Cir. 2011).

Further, if “standard calculations yield an unjustifiably disproportionate award, adjust the

lodestar or percentage accordingly.” Id., at 945.

       Class Counsel requests an attorney’s fee of 28.3% of the minimum guaranteed –

and nearly certain – $310,000,000 settlement amount, or $87,730,000. Class Counsel seeks

this unjustifiably high fee even though this Circuit recognizes that fee percentages should

decrease as settlement amounts rise above $100 million. A $310 million class action

settlement is clearly in the megafund category that – barring exceptional circumstances

which do not here exist – requires the percentage fee to be substantially less than 25%.

This case settled just a little over two years after it was filed, and – whether due to poor

notice or an overly burdensome claims process - very few class members have filed claims.

As a consequence, the settlement fund does not warrant anything close to a 28.3% fee.

Instead, Class Counsel warrant a fee at or below the applicable 17.8% average for such a

recovery.

       Class Counsel’s fee in this case should be governed by In re: Wash. Pub. Power

Supply Sys. Secs. Litig., 19 F.3d 1291 (9th Cir. 1994), another megafund case in which the

Ninth Circuit upheld the district court’s refusal to approve a 13.6% fee:

       We agree with the district court that there is no necessary correlation
       between any particular percentage and a reasonable fee. With a fund this
       large, picking a percentage without reference to all the circumstances of the
       case, including the size of the fund, would be like picking a number out of
       the air…[W]e agree with the district court that the 25 percent “benchmark”
       is of little assistance in a case such as this… It is not difficult to demonstrate
       why courts cannot rationally apply any particular percentage – whether 13.6
       percent, 25 percent or any other number – in the abstract, without reference
       to all the circumstances of the case.

Id. at 1297-1298.



                                              12
       Unlike class counsel in Wash Pub. Power, supra, Lead Counsel here are requesting

a percentage fee higher than the 25% benchmark in a case that settled in approximately

two years for $310 million. As the amount of a recovery increases, the percentage applied

to class counsel’s attorney’s fees should drop down below the 25% benchmark, not go up

beyond the benchmark. “[W]here awarding 25% of a ‘mega-fund’ would yield windfall

profits for class counsel in light of the hours spent on the case, courts should adjust the

bench-mark percentage or employ the lodestar method instead.” In re Bluetooth Headset

Prods. Liab. Litig., 654 F.3d 935, 942 (9th Cir. 2011). See also In re Wells Fargo & Co.

Shareholder Derivative Litig., 445 F. Supp. 3d 508, 526 (ND CA 2020) (data supports

principle that larger common funds weigh in favor of fee awards below the 25 percent

benchmark; for $240 million settlement, the range is 18% to 22%).

       The Ninth Circuit in Wash. Pub. Power found that the election of any percentage

amount is necessarily arbitrary in the context of a megafund settlement measured in the

hundreds of millions. 19 F.3d at at 1297 (“Class counsels’ data, intended to demonstrate

that the percentage they request is far less than the norm, aptly demonstrate the virtually

impossible task of setting any particular percentage as a proper one… Class Counsel could

just as easily have requested 3.6 percent or 36.1 percent”).

       Class Counsel’s fee should not exceed 17.5% of the actual settlement amount,

which is almost exactly the market rate for a settlement of this size, according to Brian

Fitzpatrick. See An Empirical Study of Class Action Settlements and Their Fee Awards, 7

Journal of Empirical Legal Studies 811 at p. 839 (mean percentage fee for settlements

between $250 million and $500 million is 17.8%). A 17.5% fee here results in a fee of




                                             13
$54,250,000, which represents a more than generous multiplier of Class Counsel’s time,

especially after contract and discovery attorneys are billed to the class at reasonable rates.

e.     Percentage Fee Factors

       (1)     Results Achieved:      The negotiated per claim recovery in the subject

       settlement, “subject to pro-rata increase or decrease,” is $25, representing greater

       than 50% of the $46 “maximum per device damage amount” as calculated by

       “Plaintiffs damage consultant.” ECF 468, p. 9. It is unclear how these damages

       were calculated, but it is clear that many representative plaintiffs are involved in

       this case because the statutory damages permissible in their home state is up to

       $1,500 per incident.5 When considered in view of these statutory damages, the

       negotiated recovery is quite modest.

               As well, if the whole of the case circumstances are examined, something is

       clearly amiss in either the notice program or the registration of claims. As of late

       afternoon on Sunday, October 4, the total number of submitted claims appears to

       be 2,027,222.6 The notice plan has not achieved a satisfactory result.

       (2)     Risk of Litigation:     The defendant has the largest market cap of any

       corporation in the world. Apple’s attorneys are highly qualified, litigation savvy,

       and aggressive. There is always a risk in picking on Apple by way of a civil filing.




5
   E.g. Alaska statutes provide for statutory damages of $500, and Washington, D.C.,
statutes provide statutory damages of $1,500. ECF 244, p. 206 and 215.
6
  This number is based on the number assigned to the claim submitted by objector Hondo
Jan on October 4, 2020, at 4:39PM (PST). Additional claims may have been received in
hard-copy form and additional claims may be made prior to the close of the claims period
on October 6, 2020.
                                              14
        On the other hand, Apple intentionally slowed the processes of its aging

products in an effort to drive sales of new products. The fact that Apple thought it

sensible to settle this case in so short a period suggests the litigation was not so

risky as Class Counsel suggests.

(3)     Skill of Counsel/Quality of Work: Class Counsel are likewise highly

qualified, litigation savvy, and aggressive, but the filing of 50 different cases around

the country did nothing to enhance the settlement – though it did substantially

increase their lodestar. Class Counsel, should not be compensated for hours worked

that did not benefit the class. Hensley v. Eckerhart, 461 U.S. 424, 435 (1983) (If

plaintiff has achieved only partial or limited success, including all hours spent on

litigation as a whole in lodestar is improper. “[W]ork on an unsuccessful claim

cannot be deemed to have been “expended in pursuit of the ultimate result

achieved.”)

(4)     Benefits generated by Class Counsel beyond the Settlement Fund: None.

(5)     Comparisons between proposed fee and market rate: Class Counsel seeks

a fee 59% higher than market average. The sought fee is wildly exaggerated when

compared with the applicable market rate.

(6)     Burdens of litigation of Class Counsel: While Class Counsel has been

operating on a contingency basis, the length of litigation was extremely brief, and

only relatively modest expenses were incurred. It is unlikely Class Counsel

suffered any meaningful opportunity cost by way of foregone work; rather, Class

Counsel used in-house paralegals and scores of project attorneys such as would not

inhibit taking on new cases for firm associates and partners. See below.



                                      15
       (7)     Lodestar cross-check: While not mandatory, the Ninth Circuit encourages

       District Courts to utilize Class Counsel’s lodestar to cross-check a common fund

       percentage fee for reasonableness. Vizcaino v. Microsoft Corp., 290 F.3d 1043,

       1050. (“[W]hile the primary basis of the fee award remains the percentage method,

       the lodestar may provide a useful perspective on the reasonableness of a given

       percentage award.”) Class Counsel’s lodestar is padded by thousands of hours of

       project attorney and paralegal time billed at between $175 and $895 per hour.

       Substantial multipliers are built into these rates, and no lodestar multiplier for the

       time/rates of project attorneys or paralegals is warranted. (See below.)

V.     Class Counsel Billed Its Contract, Staff, and Project Attorneys at Excessive
       Rates.

       Class Counsel state in their fee papers that they reviewed and coded over 7 million

pages of documents, leading to their claimed lodestar of $36.4 million. An enormous

portion of this lodestar was generated by contract or project attorneys who were likely paid

no more than $42/hour. For example, for the lead counsel firm Kaplan Fox and Kilsheimer

LLP, seven so-called “Staff/Project Attorneys” billed a total of $3.65 million, calculated at

rates of between $230 and $425/hour. None of these attorneys is a permanent employee of

the firm. Only one of the seven Staff/Project Attorneys’ bios – Walter Howe – appears on

the firm’s website.

       Class Counsel cite Judge Tigar’s decisions throughout their fee memo, but they

have overlooked Judge Tigar’s most recent decision in a case in which class counsel made

liberal use of contract and staff attorneys. See In re Wells Fargo & Co. Shareholder

Derivative Litig., 445 F. Supp. 3d 508 (ND CA 2020). In Wells Fargo, Judge Tigar issued

an order to show cause why he should not appoint an expert to determine the true market


                                             16
rate for contract and staff attorneys, which was intended to “determine what actual clients

typically pay for contract attorneys’ services when a law firm utilizes those contract

attorneys’ services…” Id. at 529. In the face of class counsel’s failure to provide any data

to support a true market rate, Judge Tigar required that all contract attorneys be billed to

the class at their actual cost, or $42.50/hour. Id. at 531.7

       Here, while Class Counsel claim to have incurred a lodestar of $36.4 million, it is

likely that at least $10 million of that figure was generated by staff attorneys, contract

attorneys and project attorneys performing rote document review, or firm associates

performing the same work that could have been performed far less expensively by

staff/project/contract attorneys. For Kaplan Fox & Kilsheimer alone, recalculating the

“Staff/Project” attorneys at the rate they were actually paid, or something in the

neighborhood of $42/hour, reduces their overall lodestar by approximately $3.2 million.

Similar recalculations for the other firms that have not produced sufficient detail to

determine what portion of their lodestar is made up of routine document review and coding

would likely reduce the overall lodestar to less than $26 million. In any event, Class

Counsel’s lodestar is no more than $33.2 million once Kaplan Fox’s contract attorney time

is recalculated at market rates.8




7
 Judge Tigar also endorsed a rule requiring contract attorneys to be treated as a cost, but
noted that no court has yet required that. Id. at 528. That precise issue is now before the
Ninth Circuit in the appeal of Edward Cochran, No. 20-15898.
8
  Objectors use the rate of $42/hour because that was the average rate actually paid to
contract and staff attorneys in the Wells Fargo Derivative case, which class counsel in
Wells Fargo disclosed in their papers. Class Counsel here have not disclosed that amount,
and the Court should require them to do so, perhaps through an order to show cause similar
to the one issued by Judge Tigar. In any event, unless Class Counsel prove that they paid
their contract, project and staff attorneys something more than the average amount of
                                              17
       Cross-checking the 17.5% fee by a $33.2 million lodestar results in a lodestar

multiplier of 1.63, a more than adequate bonus to account for risk and quality. If the true

lodestar were recalculated to treat all document review and coding time as an expense to

be billed at cost, and to eliminate unsuccessful lodestar generated in pursuit of the state

consumer protection claims, the true lodestar would likely fall to $26 million or less,

meaning that the true lodestar multiplier here is greater than 2 – or just about what Class

Counsel request in their fee motion.

VI.    CLASS COUNSEL BILLED ITS PARALEGALS AT EXCESSIVE RATES
       AND NO LODESTAR MULTIPLIER OF PARALEGAL RATES IS
       JUSTIFIED.

       Class Counsel’s lodestar includes time spent by paralegals billed at rates of between

$1259 and $45010 per hour. The “market rates” shown in Class Counsel’s lodestar time/rate

sheets do not indicate any real rate ever charged to ordinary clients, but have built in

multipliers for charging the class for their time. Any additional lodestar multiplier renders

these paralegals’ fees an unreasonable charge to the class and a windfall to Class Counsel.




$42/hour revealed in Wells Fargo, the Court should use that figure to recalculate their
lodestar.
9
 Girardi Keese billed a single paralegal at $125/hour for a total of $987.50. ECF 469-19,
p. 6 of 9.
10
  Levin Sedran & Berman LLP billed seven paralegals at $450/hour for a total of $366,525.
This does not include the $475/hour billed for it otherwise undesignated “staff.” ECF 469-
30, p. 9 of 47.


                                             18
       Further, of the 81 paralegals who performed services in the captioned matter, 21

paralegals were charged at rates at or below the Laffey Matrix 11 permissible rate (with

combined fees of $101,464.50), while 60 were charged at rates up to 2.2 times the Laffey

Matrix rate (with combined fees of $850,454.00).

       Both the paralegal market rates reflected in Class Counsel’s time/rate sheets (i.e.,

$125-$450/hour) and the permissible updated Laffey Matrix rate ($206/hour), include very

substantial mark-ups of approximately four to nine times Class Counsel’s actual cost of

employing these personnel.12 As contemplated by the Supreme Court in Kalima Jenkins,

payment of a reasonable “market rate,” without a lodestar multiplier, adequately

compensates Class Counsel for the work performed by their paralegals. Any attorney’s fee

award that considers an additional multiplier of a paralegal’s market rate provides an

unsupportable windfall to Class Counsel.




11
   The Laffey Matrix is described as “the primary tool for assessing legal fees in the
Washington-Baltimore area.” The Laffey Matrix has been used in this Northern District
to support an award of reasonable fees. See Kempf v. Barrett Business Services, Inc. (N.D.
Cal., Nov. 20, 2007, No. C-06-3161 SC) 2007 WL 4167016, aff'd (9th Cir. 2009) 336
Fed.Appx. 658, Chanel, Inc. v. Doan (N.D. Cal., Mar. 13, 2007, No. C 05 03464 VRW)
2007 WL 781976. A copy of the updated Laffey Matrix is attached hereto as Exhibit E.
12
  Objectors apply a reasonable paralegal pay rate to be between $32 and $50 per hour. See
Occupational Employment and Wages, May 2019, 23-2011 Paralegals and Legal
Assistants, U.S. Bureau of Labor Statistics, May, 2019, https://www.bls.gov/oes/current/
oes232011.htm


                                           19
VII.   CONCLUSION

       For the foregoing reasons, this Court should (1) decertify the settlement class and

deny approval to the settlement unless the requests for service awards are withdrawn, or

unless all claiming class members receive at least $1,500; (2) disapprove the settlement for

failure to compensate all class members; (3) disapprove the settlement for failure of the

claim form to comport with class definition; (4) disapprove the settlement due to the

improper barriers to the making of claims created by the claim form; (5) award Class

Counsel a fee of no more than $54.25 million, (6) require that contract, staff and project

attorneys be treated as a cost and billed at their market rate, and the revised lodestar cross-

check reconsidered accordingly, and (7) that paralegals be treated as an expense and billed

at no more than a permissible (adapted Laffey Matrix) market rate.

                                                       Respectfully submitted,

                                                       Sarah Feldman and Hondo Jan
                                                       By their attorneys:

Dated: October 5, 2020
                                                       s/ Kendrick Jan
                                                       Kendrick Jan, APC
                                                       402 West Broadway, Suite 1520
                                                       San Diego, CA 92101
                                                       Tel: (619) 231-7702
                                                       kj@jan-law.com


                                                       John J. Pentz, Esq., pro hac vice
                                                       pending
                                                       19 Widow Rites Lane
                                                       Sudbury, MA 01776
                                                       Phone: (978) 261-5725
                                                       jjpentz3@gmail.com




                                              20
                             CERTIFICATE OF SERVICE

        I hereby certify that a true copy of the foregoing was filed with the Clerk of Court
using CM/ECF on October 5, 2020, and as a result has been served on all counsel of record
via transmission of Notices of Electronic Filing generated by CM/ECF.


                                                     By: s/ Kendrick Jan




                                            21
EXHIBIT A
9/28/2020                                  Gmail - Fwd: Claim Completed for the Smartphone Performance Settlement



                                                                                                  John Pentz <jjpentz3@gmail.com>



  Fwd: Claim Completed for the Smartphone Performance Settlement
  1 message

  Sarah Feldman <sarahlfeldman@yahoo.com>                                                                Wed, Sep 23, 2020 at 5:16 PM
  To: jjpentz3@gmail.com



    Sent from my iPhone

    Begin forwarded message:


            From: Claim Confirmation Email <Confirmation@SmartphonePerformanceSettlement.com>
            Date: September 23, 2020 at 2:01:36 PM PDT
            To: "SARAHLFELDMAN@yahoo.com" <SARAHLFELDMAN@YAHOO.COM>
            Subject: Claim Completed for the Smartphone Performance Settlement




            Dear SARAH FELDMAN,

            You have successfully submitted a Claim.

            YOUR CLAIM DETAILS
            Submitted Claim ID: SMRT01857616
            Confirmation Code: 34544011

            NAME AND CONTACT INFORMATION
            Name: SARAH FELDMAN
            Street Address 1: 812 HAIGHT AVE
            Street Address 2:
            City: ALAMEDA
            State: CA
            Zip Code: 94501
            Email Address: SARAHLFELDMAN@YAHOO.COM

            ADDITIONAL FIELDS
            Apple ID: SARAHLFELDMAN@YAHOO.COM
            Serial Number: F18PF*****
            Payment Method: MAILED CHECK
            Device and iOS Version: IPHONE 6, 6 PLUS, 6S, 6S PLUS, SE - IOS 10.2.1 OR LATER
            I experienced diminished performance on my iPhone: YES
            I declare under penalty of perjury that the information above is true and correct to the best of my knowledge
            and belief.: YES
            Device Type: IPHONE 6

            Signature: SARAH FELDMAN
            Date: 9/23/2020

            If you have any questions regarding your Claim, please provide the Submitted Claim ID listed above and
            email us at: Questions@SmartphonePerformanceSettlement.com.

            Thank You,
            Claims Administrator
            Smartphone Performance Settlement
            www.SmartphonePerformanceSettlement.com


                                                                                                              EXHIBIT A
https://mail.google.com/mail/u/0?ik=6ec426abc3&view=pt&search=all&permthid=thread-f%3A1678660919807483886%7Cmsg-f%3A16786609198074… 1/1
EXHIBIT B
10/4/2020                                     Gmail - Claim Completed for the Smartphone Performance Settlement



                                                                                                 Hondo Jan <hondojan@gmail.com>



  Claim Completed for the Smartphone Performance Settlement
  1 message

  Claim Confirmation Email <Confirmation@smartphoneperformancesettlement.com>                               Sun, Oct 4, 2020 at 4:39 PM
  To: HONDOJAN@gmail.com


    Dear HONDO JAN,

    You have successfully submitted a Claim.

    YOUR CLAIM DETAILS
    Submitted Claim ID: SMRT02027222
    Confirmation Code: 76592587

    NAME AND CONTACT INFORMATION
    Name: HONDO JAN
    Street Address 1: 5464 CARLSBAD BLVD
    Street Address 2:
    City: CARLSBAD
    State: CA
    Zip Code: 92008
    Email Address: HONDOJAN@GMAIL.COM

    ADDITIONAL FIELDS
    Apple ID: SPACEMAMBO101@YAHOO.COM
    Serial Number: FK2QR*****
    Payment Method: MAILED CHECK
    Device and iOS Version: IPHONE 6, 6 PLUS, 6S, 6S PLUS, SE - IOS 10.2.1 OR LATER
    I experienced diminished performance on my iPhone: YES
    I declare under penalty of perjury that the information above is true and correct to the best of my knowledge and belief.:
    YES
    Device Type: IPHONE 6S

    Signature: HONDO JAN
    Date: 10/4/2020

    If you have any questions regarding your Claim, please provide the Submitted Claim ID listed above and email us at:
    Questions@SmartphonePerformanceSettlement.com.

    Thank You,
    Claims Administrator
    Smartphone Performance Settlement
    www.SmartphonePerformanceSettlement.com




                                                                                                              EXHIBIT B
https://mail.google.com/mail/u/1?ik=a85432233d&view=pt&search=all&permthid=thread-f%3A1679666443752436644&simpl=msg-f%3A16796664437…   1/1
EXHIBIT C
                                       PROOF OF CLAIM AND RELEASE
   Your claim must be                In re Apple Inc. Device Performance Litigation
   submitted online or                        1650 Arch Street, Suite 2230
                                                                                                          APP
    received by mail                             Philadelphia, PA 19103
      no later than
                                     www.SmartphonePerformanceSettlement.com
    October 6, 2020


                                              Claim Form and Instructions

                                                    INSTRUCTIONS

Please read these instructions carefully. If you need assistance completing the Claim Form, please visit
www.SmartphonePerformanceSettlement.com and go to the FAQ page, or reference the Class Notice available on the
Important Documents page. If you still have questions, you may send an email to the Claims Administrator at:
Questions@SmartphonePerformanceSettlement.com.

Deadline and Submission Method. Claim Forms must be either submitted online or printed, mailed and received by the
Claims Administrator via U.S. mail by no later than October 6, 2020.

Eligibility. The Settlement will provide a cash payment if you are the owner of an eligible device and experienced
diminished performance when running a certain version of iOS prior to December 21, 2017. See below for details.

Eligible devices and iOS versions:
- iPhone 6, 6 Plus, 6s, 6s Plus, or SE device running iOS 10.2.1 or later
- iPhone 7 and 7 Plus running iOS 11.2 or later

You are limited to one cash payment per device. If you are the owner of more than one eligible device, you must fill out a
separate Claim Form for each device.

Unless you request exclusion from the class as explained in the Class Notice, you will be bound by the Settlement
Agreement and Release and the Final Judgment even if you do not submit the Claim Form.

You must fill out and submit a complete and accurate Claim Form so that it is received by October 6, 2020. If your
Claim Form is incomplete, contains false information, or is not received by the deadline, your claim will be rejected, and
you will waive all rights to receive a payment under this Settlement. The Claims Administrator may contact you to
request more information to verify your claim. The information you provide will be treated as confidential and used for
the purpose of this Settlement only.




                                 Please retain a copy of this Claim Form for your records.


                                                                                                 EXHIBIT C
                                        PROOF OF CLAIM AND RELEASE
   Your claim must be                In re Apple Inc. Device Performance Litigation
   submitted online or                        1650 Arch Street, Suite 2230
                                                                                                            APP
    received by mail                             Philadelphia, PA 19103
      no later than
                                     www.SmartphonePerformanceSettlement.com
    October 6, 2020

                                                      CLAIM FORM
Please accurately complete this Claim Form and deliver it to the Claims Administrator via U.S. mail to the address above
so that it is received by no later than October 6, 2020. If your Claim Form is incomplete, contains false information, or is
not received by the deadline, your claim will be rejected, and you will waive all rights to receive a payment under this
Settlement. The information you provide will be treated as confidential and used for the purpose of this Settlement only. If
you prefer, you may submit a Claim Form electronically at www.SmartphonePerformanceSettlement.com.
Please type or print clearly in blue or black ink.

Step 1—REQUIRED CLAIMANT INFORMATION

First Name:                                              Last Name:

Mailing Address:

City:                                                State:                                   Zip:

Email Address:

Apple ID:


iPhone Serial Number***:

Claim ID (if you have one):
    *** You can find your Serial Number on your iPhone in Settings > General > About. If you no longer have your
    iPhone, you can check the barcode on your device’s original packaging or refer to the original receipt or invoice.
Step 2—DEVICE AND iOS VERSION (Please check only one option.)
       ☐    I am the owner of an iPhone 6, 6 Plus, 6s, 6s Plus, or SE device that ran iOS 10.2.1 or later prior to
            December 21, 2017.
       ☐    I am the owner of an iPhone 7 or 7 Plus device that ran iOS 11.2 or later prior to December 21, 2017.
Step 3—DECLARATION UNDER PENALTY OF PERJURY, SIGNATURE & DATE
       ☐   I experienced diminished performance on my iPhone 6, 6 Plus, 6s, 6s Plus, or SE device when running
           iOS 10.2.1 or later before December 21, 2017 OR my iPhone 7 or 7 Plus when running iOS 11.2 or later
           before December 21, 2017.
I declare under penalty of perjury that the information above is true and correct to the best of my knowledge and belief. I
understand that my claim is subject to audit, review, and validation using all available information.


________________________________________________                          ________________________
SIGNED                                                                    DATED


                                  Please retain a copy of this Claim Form for your records.


                                                                                                  EXHIBIT C
EXHIBIT D
      Managing Class Action Litigation:
         A Pocket Guide for Judges

                                    Third Edition




                Barbara J. Rothstein & Thomas E. Willging




                             Federal Judicial Center
                                      2010



This Federal Judicial Center publication was undertaken in furtherance of the Center’s stat-
utory mission to develop educational materials for the judicial branch. While the Center
regards the content as responsible and valuable, it does not reflect policy or recommenda-
tions of the Board of the Federal Judicial Center.




                                                                                               EXHIBIT D
EXHIBIT D
                              Contents
Preface, v
Introduction, 1
I. Determining Federal Jurisdiction, 3
     A. Burdens of proof, 4
     B. Amount in controversy, 4
     C. Home-state exception, 5
     D. Local-controversy exception, 5
     E. Discretionary jurisdiction, 6
II. Selection of Counsel, 6
     A. Single-lawyer model, 7
     B. Private ordering, 7
     C. Selection by the judge, 8
     D. Empowered plaintiff model, 8
     E. Competitive bidding, 8
III. Timing and Significance of Class Certification, 9
     A. Timing, 9
     B. Class certification, 9
     C. Defining the class, 9
     D. Multiple class actions, 10
     E. Notice, 11
IV. Settlement Review: Risks and Issues, 11
     A. Judge’s role, 12
     B. Obtaining information about the settlement, 13
     C. Hot button indicators, 17
     D. Preliminary review of the proposed settlement, 23
     E. Warning about claims services, 25
     F. Notice issues, 26
     G. Claims processes and response handling, 30
     H. Fairness hearing, 31
V. Attorney Fee Issues, 33
     A. Evaluating monetary and nonmonetary results achieved, 33
     B. Methods of calculating fees, 35
     C. “Mega” cases, 36
     D. Objectors, 36
     E. Role of government actors, 36
VI. Coordination with State Judges, 38
VII. Use of Special Masters and Court-Appointed Experts, 39
Conclusion, 39
Bibliography, 40
Case Annotations by Topic, 42


                                    iii




                                                                   EXHIBIT D
EXHIBIT D
                             Preface
This pocket guide is designed to help federal judges manage the in-
creased number of class action cases filed in or removed to federal
courts as a result of the Class Action Fairness Act of 2005 (CAFA).
The 2005 legislation expresses congressional confidence in the
abilities of federal judges to ensure “fair and prompt recoveries for
class members with legitimate claims” and to provide appropriate
“consideration of interstate cases of national importance under
diversity jurisdiction.” CAFA § 2(b). This third edition includes an
expanded treatment of the notice and claims processes. Revisions
are concentrated in parts III and IV.
   CAFA also calls on the judiciary to develop and implement “best
practices” for achieving the goals of ensuring that settlements are
fair to class members and ensuring that class members are the
primary beneficiaries of any settlement. This guide is part of the
federal judiciary’s continuing effort to achieve those goals. This
edition also carries over from the second edition suggestions based
on recent empirical research indicating that the administration of
settlements has been less than transparent, especially regarding the
disclosure of claims rates and actual payments to class members,
to the detriment of litigants and policy makers.
   A note of appreciation goes to Judge D. Brock Hornby (D. Me.)
for his detailed suggestions and outline of topics, which served as
a catalyst and road map for the original publication. Todd Hil-
see, a class action notices expert with The Hilsee Group, supplied
pro bono assistance in improving the sections on notices and on
claims processes. We are also grateful to Jared Bataillon, who con-
tributed valuable research assistance for this third edition.
   I hope you find this guide useful in meeting the challenges Con-
gress has entrusted to us in managing class action litigation.

                                            Barbara Jacobs Rothstein
                                     Director, Federal Judicial Center




                                 v




                                                                         EXHIBIT D
EXHIBIT D
                         Introduction
Federal Judicial Center materials, particularly the Manual for
Complex Litigation, Fourth (MCL 4th), have devoted considerable
attention to class actions, perhaps yielding more information than
busy judges can absorb. Hence, the need for a pocket guide. In
enacting the Class Action Fairness Act of 2005 (CAFA) (Pub. L.
No. 109-2, 119 Stat. 4 (2005)), Congress found both that class ac-
tions “are an important and valuable part of the legal system when
they permit the fair and efficient resolution of legitimate claims
of numerous parties” and that “abuses in class actions undermine
the National judicial system . . . in that State and local courts are
. . . keeping cases of national importance out of Federal courts.”
28 U.S.C. § 1711 note (2009). This guide can assist you in dis-
charging the responsibilities those cases entail. The guide distills
the elements of CAFA’s federal jurisdictional changes and many
of the most important practices for managing class actions found
in the MCL 4th, and it provides citations to cases decided after
publication of the MCL 4th to illustrate many points. For your
convenience, cross-references to the MCL 4th are also provided in
the guide. Cases and other references are presented in the Bibliog-
raphy and Case Annotations by Topic at the end of the guide.
    As Congress found, class action litigation allows for the reso-
lution of many claims that might otherwise evade legal enforce-
ment. Class actions may also help regulators control conduct that
threatens to harm various markets. Securities and other consumer
class actions serve to enforce regulatory standards designed to de-
ter fraudulent marketplace conduct that might otherwise escape
regulation. Members of Congress and others who assert class ac-
tions’ general utility also point, however, to abuses that threaten to
undermine their usefulness. Critics single out cases in which the
benefits accruing to the class as a whole and to the public seem
minimal.
    Class actions demand that judges play a unique role. There is
no such thing as a simple class action. Every class action has hid-
den hazards that can surface without warning. Your role includes
anticipating the consequences of poorly equipped class represen-


                                  1




                                                                         EXHIBIT D
                    Class Action Pocket Guide (3d ed.)


tatives or attorneys, inadequate class settlement provisions, and
overly generous fee stipulations. The high stakes of the litigation
heighten your responsibility, and what’s more, you cannot rely on
the adversaries to shape the issues that you must resolve in the
class context. Indeed, you have to decide first which individuals
on the plaintiff side—class representatives and class counsel—can
represent the class adequately and whom you should appoint to
do so. And, once the adversaries agree on a settlement, you must
decide—largely without any clash of views from class counsel,
class representatives, or the defendant—whether that settlement
is fair, reasonable, and adequate to satisfy the interests of the class
as a whole. This guide attempts to clarify the class action standards
that inform those decisions and to make the application of those
standards more transparent and available to judges and to policy
makers faced with the task of improving them. It is designed to
help you determine when class representatives and counsel are
“adequate” and whether a settlement’s terms are “fair” to the class
as a whole, “reasonable” in relation to the class’s legitimate claims,
and “adequate” to redress class members’ actual losses.
    Recent empirical research indicates that class action settlement
administration has often not produced the transparent informa-
tion that judges and policy makers need for reviewing class action
settlements and setting clear standards for such reviews. Nicho-
las M. Pace & William B. Rubenstein, How Transparent Are Case
Outcomes: Empirical Research on the Availability of Class Action
Claims Data (RAND Corp. 2008). Not only are data about class
member claims rates and actual recoveries not available to judges
attempting to evaluate the benefits of a settlement to the class, but
information needed to determine which claims rates are accept-
able is not available to judges and policy makers concerned with
setting standards for future cases. This guide discusses remedies
for these deficiencies.
    Now that CAFA is on the books and Federal Rule of Civil Pro-
cedure 23 has been amended, you can expect to encounter the fol-
lowing class action responsibilities:
     • applying CAFA’s federal jurisdiction and removal rules,
        such as its $5 million amount in controversy for the class


                                    2




                                                                          EXHIBIT D
                     Class Action Pocket Guide (3d ed.)


        as a whole, minimum diversity of citizenship between class
        members and defendants, and complex set of rules regard-
        ing federal jurisdiction when the “primary” or “significant”
        defendants are local citizens (discussed in part I);
    •   appointing counsel who have the professional skills, legal
        support staff, and financial resources needed to provide the
        class with adequate representation (discussed in part II);
    •   determining when and how to decide class certification mo-
        tions (discussed in part III);
    •   establishing effective standards and procedures for evaluat-
        ing the actual value to the class of proposed settlements and
        for determining whether the settlements are fair, reasonable,
        and adequate for class members (discussed in part IV);
    •   assessing reasonable attorney fees for class counsel by ensur-
        ing that fee awards are commensurate with the value of the
        results to the class as a whole (discussed in part V);
    •   coordinating with state judges the management of compet-
        ing and overlapping class actions (discussed in part VI); and
    •   deciding when to use special masters and court-appointed
        experts to assist in managing class actions and reviewing
        settlements (discussed in part VII).

            I. Determining Federal Jurisdiction
CAFA provides expanded, but not unlimited, federal jurisdiction
over class actions. See 28 U.S.C. § 1332(d). Before you invest time
and energy in managing a class action, your first order of business
is to determine whether you have jurisdiction. For a comprehen-
sive show cause order form with a checklist of jurisdictional and
removal issues, see Tam v. Indymac Bank, No. 2:8CV06458, 2008
WL 4793676 (C.D. Cal. Oct. 30, 2008).
    Under CAFA, federal district courts have original jurisdiction
over class actions in which the aggregate amount in controversy
exceeds $5 million and in which there is “minimal diversity of citi-
zenship,” which means whenever “any member of a class of plain-
tiffs is a citizen of a State different from [that of] any defendant.”
28 U.S.C. § 1332(d)(2). But federal jurisdiction is not available if


                                     3




                                                                         EXHIBIT D
                    Class Action Pocket Guide (3d ed.)


“the number of members of all proposed plaintiff classes in the
aggregate is less than 100,” 28 U.S.C. § 1332(d)(5)(B), or if “the
primary defendants are states, state officials, or other government
entities against whom the district court may be foreclosed from
ordering relief,” 28 U.S.C. § 1332(d)(5)(A), presumably because
the sovereign immunity defense may preclude federal judicial
remedies. Moreover, for cases that do meet CAFA’s jurisdictional
standards, exceptions may apply, as discussed below.

A. Burdens of proof
Courts have generally ruled that even under CAFA, the proponent
of federal jurisdiction—the plaintiff in original federal filings and
the defendant in removed actions—bears the burden of demon-
strating federal jurisdiction.
   CAFA, which was a product of congressional compromise, sets
out a number of exceptions to federal jurisdiction. Courts have
been clear that the party opposing federal jurisdiction has the bur-
den of establishing that the case falls within a statutory exception.

B. Amount in controversy
In an original federal action, the plaintiff need only show the pos-
sibility that the amount in controversy, including statutory and
punitive damages as well as statutory attorney fees, will exceed $5
million. Once the proponent of federal jurisdiction has established
the possibility that the amount in controversy exceeds $5 million,
only legal certainty that the judgment will be less precludes federal
jurisdiction. So, unless there is a dispute regarding the amount in
controversy or it is evident that the $5 million amount could not
possibly be satisfied, you can accept well-pleaded allegations that
$5 million or more is at stake.
   In a case removed from a state court, courts continue to hold
that the plaintiff is the master of the complaint and courts are
compelled to accept a plaintiff ’s allegations that the amount in
controversy is less than $5 million unless a defendant shows to
a legal certainty that damages of more than that amount will be
established. Moreover, the party challenging federal jurisdiction
generally has to provide more than allegations; indeed, that party

                                    4




                                                                        EXHIBIT D
                    Class Action Pocket Guide (3d ed.)


must provide competent evidence of the facts supporting the chal-
lenge.
   Where the plaintiff has not pleaded a cap on damages, costs,
and attorney fees, the court may have to resolve disputes about the
amount in controversy. A defendant who removes a case has the
burden of showing not only the possible stakes of the litigation
but also a reasonable probability that the stakes exceed the $5 mil-
lion mark. Generally, information alleged in the notice of removal,
perhaps supplemented by declarations or affidavits, will suffice.

C. Home-state exception
Section 1332(d)(4)(B) of title 28 of the U.S. Code provides that
a court must decline to exercise jurisdiction over a class action in
which “two-thirds or more of the members of all proposed plain-
tiff classes in the aggregate and the primary defendants are citizens
of the State in which the action was originally filed.” As discussed
above, the objecting party, typically the plaintiff, has the burden
of proving that this exception applies. Proof of an exception, how-
ever, requires more than an allegation and may require affidavits
and evidence. For an example of an apparently efficient way of
producing proof of citizenship for class members in the form of
a questionnaire, see Martin v. Lafon Nursing Facility of the Holy
Family, Inc., 548 F. Supp. 2d 268, 273–78 (E.D. La. 2008). CAFA
states that for the exception to apply, all primary defendants must
be citizens of the home state, but does not define the term “pri-
mary defendant.”

D. Local-controversy exception
Section 1332(d)(4)(A) of title 28 of the U.S. Code creates what has
been called the “local-controversy exception” to CAFA jurisdic-
tion. CAFA spells out four elements that make up the exception:
    1. two-thirds of the class members are citizens of the origi-
        nal forum state;
    2. plaintiffs seek “significant relief ” (another undefined
        term) from at least one defendant who is a citizen of the
        forum state;


                                    5




                                                                        EXHIBIT D
                    Class Action Pocket Guide (3d ed.)


     3. “principal injuries resulting from the alleged conduct . . .
         were incurred” in the forum state; and
     4. no other class action asserting similar allegations against
         any of the defendants has been filed within three years
         preceding the filing.
Few appellate opinions apply or interpret the above terms, but the
exception as a whole has been viewed narrowly. A defendant from
whom “significant relief ” is sought appears to be less central to the
litigation than a “primary defendant” referred to in the home-state
exception. Likewise, the term “principal injuries” calls for an inter-
pretation that almost all of the injuries occurred within the state.

E. Discretionary jurisdiction
Under CAFA, a federal court may “in the interests of justice and
looking at the totality of the circumstances, decline to exercise ju-
risdiction” over a class action in which more than one-third but
less than two-thirds of the class members are citizens of the origi-
nal forum state. 28 U.S.C. § 1332(d)(3). The Act lays out six fac-
tors for a court to consider before exercising its discretion, starting
with “whether the claims asserted involve matters of national or
interstate interest” and proceeding to factors related to the forum
state’s legal self-interest and nexus to the class members and harms
alleged. Like the other exceptions, these provisions have been in-
terpreted and applied by few appellate courts. One of the few cases
to expand on the statutory language is Preston v. Tenet Healthsys-
tem Memorial Medical Center, Inc., 485 F.3d 804, 822–24 (5th Cir.
2007), which concluded that a class action lawsuit involving Hur-
ricane Katrina-related injuries did not affect a “national interest.”

                   II. Selection of Counsel
Attorneys representing classes are in a position to control the liti-
gation process far more than attorneys representing individual cli-
ents. The class action device enhances the role of such lawyers by
virtue of the fact that even the approved class representatives do
not have legal control over the litigation. Your power to appoint



                                    6




                                                                          EXHIBIT D
                    Class Action Pocket Guide (3d ed.)


counsel and approve or reject a class settlement may be the only
checks and balances on the power of attorneys for the class.
   There are at least five approaches to selection of counsel in
class action litigation. Note that in multidistrict litigation (MDL),
the transferee judge has the authority to appoint lead and liaison
counsel regardless of whether class claims are involved. See MCL
4th § 10.22. Whatever approach you use, it is important to make
clear to counsel at the outset the content and form of records you
require to support applications for awards of fees and expenses
or for a lodestar cross-check. See part V, “Attorney Fee Issues,” be-
low, and MCL 4th § 14.21. You may find it useful to instruct class
counsel that all lawyers should submit fee and expense requests in
a similar format—one that will be accessible to the court.

A. Single-lawyer model
In the typical class action, the lawyer who filed the case will be the
only logical choice for appointment as class counsel. That lawyer
may have investigated the case independently or may have spo-
ken with government regulators, investigative journalists, or other
public information sources. In those cases, the task of selecting
counsel consists of determining that the filing attorney satisfies
Rule 23(g) standards, that is, has the requisite knowledge of the
substantive law, class action legal experience, and financial and
staff resources to represent the class adequately. That attorney, of
course, must not have a conflict of interest with the class.

B. Private ordering
In high-stakes, high-profile class action litigation, entrepreneurial
plaintiff attorneys often compete to play the lead role. This com-
petition may be heightened when the case piggybacks on a case
investigated and perhaps litigated or prosecuted by a governmen-
tal entity. Nonetheless, substantial resources may be necessary to
finance the expenses of the litigation. Most often, attorneys in such
cases attempt to resolve the competition by “private ordering,” that
is, by agreeing to divide the labor, expenses, and fees. To safeguard
the interests of the class and to prevent unnecessary litigation and
overstaffing, you may want to review those agreements (which will

                                    7




                                                                         EXHIBIT D
                     Class Action Pocket Guide (3d ed.)


be subject to disclosure upon settlement in any event). MCL 4th
§ 21.272.

C. Selection by the judge
In the absence of private ordering, you will have to select among
competing counsel by reviewing submissions based on the factors
identified in Federal Rule of Civil Procedure 23(g)(1)(C). That
section explicitly permits you to include in the order of appoint-
ment “provisions about the award of attorney fees or nontaxable
costs.” Few judges have unilaterally imposed strict limits on fees
in the order of appointment. Consider, however, requesting that
counsel submit ex parte or under seal a proposed budget for fees
in the case. The budget would serve as an ex ante record of the pro-
jected time and expense the case might require; judicial review of a
proposed fee award at the end of the case would still be necessary,
but would most likely be easier.

D. Empowered plaintiff model
As mentioned earlier, Rule 23(g) presents explicit criteria and a
procedure for appointing counsel to represent the class. For se-
curities class actions, the Private Securities Litigation Reform Act
(PSLRA) directs you to employ a special procedure for selecting
an “empowered” lead plaintiff (presumptively one with sizable
claims), who, in turn, has the right to select and retain class coun-
sel, subject to your approval.

E. Competitive bidding
In a very narrow set of cases, a few courts have used competitive
bidding to select counsel. After an intensive study, a task force in
the Third Circuit concluded that competitive bidding “should be
an exception to the rule that qualified counsel can be selected ei-
ther by private ordering or by judicial selection of qualified coun-
sel . . . .” Third Circuit Task Force, Report on Selection of Counsel, 74
Temp. L. Rev. 689, 741 (2001).




                                     8




                                                                            EXHIBIT D
                     Class Action Pocket Guide (3d ed.)


              III. Timing and Significance of
                     Class Certification
A. Timing
The 2003 amendments to Rule 23(c)(1) give you flexibility by al-
lowing you to consider class certification “at an early practicable
time.” Considering this rule, you should feel free to ignore local
rules calling for specific time limits; such local rules appear to be
inconsistent with the federal rules and, as such, obsolete. See MCL
4th § 21.133. The amended rule allows you to rule on motions to
dismiss or for summary judgment before ruling on class certifica-
tion.

B. Class certification
Given the flexibility in the rules, the most efficient practice is to
rule on motions to dismiss or for summary judgment before ad-
dressing class certification.
   Determining whether a proposed class meets Rule 23 certifi-
cation requirements demands a rigorous analysis. You have dis-
cretion to decide on both the extent of discovery and whether or
not to hold a hearing to determine whether the requirements have
been met. You need to make factual and legal determinations with
respect to the requirements of Rule 23.
   Ruling on class certification may prove to be unnecessary. The
most important actions you can take to promote settlement are
to rule on dispositive motions and then, if necessary, rule on class
certification.
   If the parties decide to talk about settlement before you make
any ruling on class certification, they may urge you to certify a
class for settlement purposes only—a settlement class—as opposed
to certifying a litigation class for a possible trial. See section IV.C.8
below; see also MCL 4th § 21.131–.132.

C. Defining the class
Defining the class is of critical importance because it identifies the
persons (1) entitled to relief, (2) bound by a final judgment, and

                                     9




                                                                            EXHIBIT D
                    Class Action Pocket Guide (3d ed.)


(3) entitled to notice in a Rule 23(b)(3) action. The definition must
be precise, objective, and ascertainable. For example, the class may
consist of those persons and companies that purchased specified
products or securities from the defendants during a specified peri-
od, or it may consist of all persons who sought employment with,
or who were employed by, the defendant during a fixed period. See
MCL 4th § 21.222. Your certification order should specify those
who are excluded from the class, such as residents of particular
states, persons who have filed their own actions or are members of
another class, and officers and directors of the defendants.
   Consider also whether the class definition captures all individu-
als or entities necessary for the efficient and fair resolution of com-
mon questions of fact and law in a single proceeding. If the class
definition fails to include a substantial number of persons with
claims similar to those of the class members, it is questionable. A
broader class definition or definition of a separate class might be
more appropriate. Feel free to suggest broader or narrower defini-
tions that would make a proposed class more manageable. If the
class definition includes people with similar claims but divergent
interests or positions, subclasses with separate class representatives
and counsel might suffice. See MCL 4th § 21.23.
   Issues classes are classes certified for particular issues or ele-
ments of claims or defenses. Though controversial and subject to
conflicting rules in different circuits, issues classes “may enable a
court to achieve economies of class action treatment for a portion
of a case, the rest of which may either not qualify under Rule 23(a)
or may be unmanageable as a class action.” MCL 4th § 21.24. The
test is whether the resolution of common issues advances the liti-
gation as a whole, as opposed to leaving a large number of issues
for case-by-case adjudication.

D. Multiple class actions
Finally, consider class certification in the context of duplicative or
overlapping class action litigation pending in other federal and
state courts. Be sure to “obtain complete information from the
parties about other pending or terminated actions in federal or
state courts relating to the claims presented.” MCL 4th § 21.25. At

                                   10




                                                                          EXHIBIT D
                     Class Action Pocket Guide (3d ed.)


the outset of any class action, consider entering a standing order
that requires counsel to inform the court promptly of any related
class actions. Communication and administrative coordination
with other judges will often be necessary. Other things being equal,
federal judges should exercise federal jurisdiction over classes of
nationwide scope; actions limited to single states can be carved out
of any national certification.

E. Notice
If you certify a class for litigation purposes, be prepared to decide
on notice and allow members of Rule 23(b)(3) classes the oppor-
tunity to opt out before the trial. In fact, whether adequate notice
can be given may be a significant factor in determining manage-
ability as part of your class certification decision. See In re Vivendi
Universal, S.A. Securities Litigation, 242 F.R.D. 76, 107–09 (2007).
Class members, particularly unknown ones, must be able to under-
stand that they are included. This could be a problem, for example,
if the class member must recall making modest retail purchases in
certain places, or know that a certain component is contained in
a product. For a discussion of general notice and communication
factors, see section IV.F, “Notice issues,” below, as well as the “Notice
Checklist and Plain Language Guide” available at the Class Action
Notices Page at www.fjc.gov. The Federal Judicial Center provides
examples of illustrative class certification notices on our website.

        IV. Settlement Review: Risks and Issues
Reviewing proposed settlements and awarding fees are usually the
most important and challenging assignments judges face in the
class action arena. Unlike settlements in other types of litigation,
class action settlements are not an unequivocal blessing for judges.
Rule changes, precedent, recent legislation, and elemental fairness
to class members direct you not to rubber-stamp negotiated settle-
ments on the basis of a cursory review. Current rules, particularly
Federal Rule of Civil Procedure 23, unambiguously place you in
the position of safeguarding the interests of absent class members
by scrutinizing settlements approved by class counsel. Recognizing

                                    11




                                                                            EXHIBIT D
                    Class Action Pocket Guide (3d ed.)


the importance of this, the California panel dealing with complex
litigation has drafted guidelines specifying content for motions for
preliminary and final approval of proposed class settlements. See
California Superior Court, Guidelines for Motions for Preliminary
and Final Approval of Class Settlement (Draft May 3, 2010).
    Be aware that adversarial clashes usually end with the settle-
ment. Indeed, most settlements preclude the parties and attorneys
from opposing the settlement’s provisions, especially the stipu-
lations about attorney fees. Thus, you need to take independent
steps to get the information you will undoubtedly need to review
a settlement agreement.

A. Judge’s role
The judge’s assigned task of approving or disapproving a class set-
tlement presents exceptional challenges. Some courts “have gone
so far as to term the district judge in the settlement phase of a class
action suit a fiduciary of the class” and to impose “the high duty
of care that the law requires of fiduciaries.” Reynolds v. Beneficial
National Bank, 288 F.3d 277, 280 (7th Cir. 2002).
   Because the class itself typically lacks the motivation, knowl-
edge, and resources to protect its own interests, and because set-
tling counsel for both plaintiff and defendant have little or no in-
centive to offer information adverse to the settlement, you need
to examine critically the class certification elements, the proposed
settlement terms, the proposed notice plan, and the procedures
set out for implementing the proposed settlement. See MCL 4th
§ 21.61. You need to identify possible sources of information about
the settlement and use them to obtain, for example, agreements or
understandings among counsel, the views and experiences of ob-
jectors, and the complete terms of the settlement. The next section
(IV.B) discusses all of those informational sources.
   Reviewing a proposed settlement calls for you to use your tra-
ditional judging skills. The central questions relate to the merits of
the claims and defenses:
     • What are the class claims?
     • How strong are they?



                                   12




                                                                          EXHIBIT D
                    Class Action Pocket Guide (3d ed.)


    • What is the range of values of a successful claim?
    • How likely is the class to succeed on each claim in further
       litigation, including trial?
You may decide to avoid a definitive statement on the merits
because the settlement may fail and the case may come to trial.
Nonetheless, it seems absolutely necessary to obtain information
and arguments from the parties about their assessment of the
probabilities of success and their projection of a realistic range
of possible recoveries. Reynolds, 288 F.3d at 284–85, discusses this
approach further. While party submissions may influence your
judgment about the merits, keep in mind that the parties have
their own interests in supporting the settlement. You may need to
search elsewhere for information that will allow you to take an in-
dependent and hard look at the merits of the claims and defenses.

B. Obtaining information about the settlement
The key to reviewing a settlement is to obtain information about
     • the settlement’s terms;
     • the merits of the class members’ claims;
     • the reasons for settling those claims;
     • the settlement’s benefits to the class;
     • the number of claims actually filed by class members;
     • the amount of the settlement that is likely to be distributed
       to class members;
     • the reasons for any opposition to the settlement; and
     • the effect of the settlement on other pending litigation.
   This section presents a number of suggestions for gathering
settlement information, starting with a provision from amended
Rule 23.

1. Rule 23(e)(3) agreements and prior individual settlements
Federal Rule of Civil Procedure 23(e)(3) directs the parties to “file
a statement identifying any agreement made in connection with
the proposed settlement.” Let the settling parties know that you
expect them to provide the full settlement agreement as well as
an informative summary of other agreements, such as settlement
agreements for claims similar to those of class members; side un-

                                   13




                                                                        EXHIBIT D
                    Class Action Pocket Guide (3d ed.)


derstandings about attorney fees; and agreements about filing fu-
ture cases, sealing of discovery, and the like. See MCL 4th § 21.631.
The idea is to identify documents that directly or implicitly suggest
the attorneys’ perceptions of the value of the class claims and that
may point to funds that might otherwise be available to compen-
sate the class, including attorney fees and payments to objectors.
   Consider directing the parties to provide additional informa-
tion to aid your assessment of the settlement. Often, information
about related parallel and overlapping cases, including amounts
paid to individual plaintiffs or claimants, will shed light on the
value of the class’s claims. If prior settlements were confidential,
direct the parties to provide information for you to review in cam-
era. Pressing the parties to provide objective information about
the merits and value of the individual claims should advance your
effort to pin down the merits and value of the class claims. Make
sure the parties identify and justify any differences in treatment
of various types of class members. Expert evaluations of the costs
and present monetary value of all aspects of the settlement to the
class may be available. Ask counsel what information they used to
satisfy their professional obligation to advise their clients about
the value of the proposed settlement.

2. Preliminary review hearing
Holding a preliminary review hearing will afford you another op-
portunity to obtain information. If you are deciding whether to
certify a class at this stage, direct the parties to give you all the
information and arguments needed to apply the Rule 23(a) and
(b) criteria. How numerous is the class? What are the common
questions of law and fact, and do they predominate? Why is the
class action superior to other forms of adjudication?
   At the preliminary hearing stage, determine whether the no-
tice to the class will reach a high percentage of the members (see
section IV.F below), and whether it should include claims forms
and instructions for completing the claims process before the final
hearing. Establishing a claims procedure at this stage can provide
you with valuable information about class members’ rate of pre-
senting claims, information that is often essential in identifying


                                   14




                                                                        EXHIBIT D
                    Class Action Pocket Guide (3d ed.)


the true size of the settlement fund, and in making your fairness
determination. An early claims procedure might also simplify ad-
ministrative costs, as discussed below in section IV.B.4. The ben-
efits of any early claims procedure need to be weighed against the
possibility that you will decide not to approve the settlement.

3. Subclasses
Information gleaned from reviewing class certification papers
should also inform you about any need for subclasses to represent
separate interests. See MCL 4th § 21.23. The preliminary review
hearing is usually the last practical opportunity to create subclass-
es. Appointing counsel for subclasses will generally have the prac-
tical effect of sending the parties back to the negotiating table to
deal with the interests of the new subclasses.

4. Prior action by government entities
When a government regulator has sought or obtained a monetary
remedy for a class, examine the description of the intended benefi-
ciaries of the government’s action and decide whether you should
define the class to be certified in the same way. Aligning the class
definition with the description of the beneficiaries in the govern-
mental action will most likely produce efficiencies in notifying
the class, reviewing the settlement, distributing the proceeds, and
evaluating requests for fees.
    Typically, public enforcement actions result in a consent decree,
but the government agency may have the statutory power to order
rescission of agreements and restitution or disgorgement of prof-
its from illegal activities, as the court recognized in In re First Da-
tabank Antitrust Litigation, 209 F. Supp. 2d 96, 98 (D.D.C. 2002).
When an agency action or criminal prosecution against a business
or its officers is successful, a private class action may well follow
on its heels. In the context of an agency action, the class action can
serve as the vehicle for distributing monetary relief to the class. In
In re First Databank, for example, the Federal Trade Commission
(FTC) got the defendant to agree to a $16–19 million figure for
the disgorgement remedy. Private plaintiffs increased that amount
by $8 million, and the final disgorgement figure was expressly

                                   15




                                                                          EXHIBIT D
                    Class Action Pocket Guide (3d ed.)


declared to be for the purpose of settling the private class action
lawsuits. As discussed in connection with attorney fees below in
section V.E, asking the parties to be clear about which entity pro-
duced which portion of the award will simplify your decisions on
attorney fees.

5. Appraisal of settlement
Your appraisal of the settlement should focus on the value actu-
ally distributed to the class—based on the number and percent-
age of class members who have filed a claim. As discussed below
in section IV.C.4, strict eligibility requirements and cumbersome
claims procedures often discourage class claims and might reduce
the total amount paid to class members, making the stated value of
the settlement fund illusory. Because there is no clear standard for
predicting class response rates, consider calculating any attorney
fee award as a percentage of the amount of the settlement fund
that has already been distributed to the claimants—even if that
means deferring final determination of all or part of the fee award
until the claims process is complete.
   At or after the preliminary review hearing and after reviewing
the sources of information discussed above, consider whether you
need an expert’s appraisal of the value of nonmonetary or contin-
gent monetary components of the settlement. If so, this is the time
to appoint an expert, special master, magistrate judge, or other ju-
dicial adjunct, as discussed below in part VII. As a practical matter,
waiting for objections or for the settling parties’ presentations at
the fairness hearing will be too late. See MCL 4th § 21.644.

6. Information from objectors
Before and during the fairness hearing, you might receive written
objections and testimony from objectors. Objectors might con-
tribute to your review in various ways. Attorneys who represent
competing or overlapping classes, such as those in state actions,
may have useful information on the value of the underlying claims.
Similarly, attorneys representing individual claimants who seek a
better recovery for their alleged injuries may help you identify the



                                   16




                                                                         EXHIBIT D
                    Class Action Pocket Guide (3d ed.)


strengths and weaknesses of the settlement and the trade-offs that
led to the agreement. They may represent class members in state
court actions with strong state law claims, which would be released
by the settlement you are faced with.
   Be sure to monitor any separate agreements to settle the claims
of these objectors. If objectors settle for the same per capita
amount as the class, that tends to validate the settlement (assum-
ing that other factors are equal). If they settle for more than the
class members, ask the settling parties to justify the differential. A
higher settlement for objectors with similar damage claims might
signify that the class members did not receive full value for their
claims.
   Institutional “public interest” objectors may bring a different
perspective. Watch out, though, for canned objections from pro-
fessional objectors who seek out class actions to extract a fee by
lodging generic, unhelpful protests. Rule 23 gives you authority
to scrutinize as part of the overall class settlement any side agree-
ments to “buy out” such objectors.
   Generally, government bodies such as the FTC and state attor-
neys general, as well as nonprofit entities, have the class-oriented
goal of ensuring that class members receive fair, reasonable, and
adequate compensation for any injuries suffered. They tend to
pursue that objective by policing abuses in class action litigation.
Consider allowing such entities to participate actively in the fair-
ness hearing. See MCL 4th § 21.643.

C. Hot button indicators
Some settlement terms show their potential unfairness on their
face; we call them “hot button indicators.” At the preliminary re-
view stage, signaling your concerns about a proposal containing
one or more of such indicators may allow you and the parties to
create a notice and hearing process that will correct any deficien-
cies without the need for multiple hearings. Hot button indicators
include any remedy to which you cannot confidently assign a cash
value.




                                   17




                                                                         EXHIBIT D
                    Class Action Pocket Guide (3d ed.)


1. Coupons
CAFA calls for judicial scrutiny of coupon settlements and re-
stricts the use of unredeemed coupons in calculating fees for class
counsel. See 28 U.S.C. § 1712 (2008). It is important to discern
whether attorney fees are being calculated using the face value of
the coupons instead of the value of coupons actually redeemed.
Determine whether the proposed coupons
     • are transferable;
     • have a secondary market in which they can be discounted
       and converted to cash;
     • compare favorably with bargains generally available to a fru-
       gal shopper; and
     • are likely to be redeemed by class members.
Coupon settlements were rare even before the passage of CAFA.
Occasionally, you may find that transferable coupons have some
value to a class of repeat users of a product or service, as they did
in In re Mexico Money Transfer Litigation, 267 F.3d 743, 748 (7th
Cir. 2001). Determining the precise value to the class of the rare
beneficial coupon settlement, though, calls for hard data on class
members’ redemption of the coupons.

2. Negative options
Watch for a variant of the coupon settlement—the negative op-
tion, which is a gift or benefit that requires the recipient to take
affirmative action to cancel it before a continuing obligation to
pay arises. The FTC has aptly termed the negative option a “pro-
motional gimmick.” For example, in a California state class action,
plaintiffs alleged fraud and deceptive and unfair business practices
against a company selling DVD subscription services. The parties
agreed to settle these claims for a one-month membership up-
grade for current members and a “free” one-month membership
for past members who had canceled. The catch was that both of
these “benefits” would continue until the class member took af-
firmative steps to cancel the membership. In other words, the free
service was converted automatically into an obligation to pay for
future services. Apparently as a result of the FTC’s amicus curiae
participation, the parties renegotiated the settlement to remove

                                   18




                                                                        EXHIBIT D
                    Class Action Pocket Guide (3d ed.)


the automatic renewal feature and the court approved a revised
settlement. Chavez v. Netflix, Inc., 75 Cal. Rptr. 3d 413, 418–21
(Cal. Ct. App. 2008). For a general definition of negative options
and the FTC regulations governing them, see Use of Prenotification
Negative Option Plans, 16 C.F.R. pt. 425 (2008).

3. Cy pres relief (“fluid recovery”)
The term “cy pres” has migrated from the trust field into the some-
times less appropriate realm of class action litigation. Literally, cy
pres means “as near as possible” to the original purpose. In the
class action context, recovery for individual class members is
sometimes not possible or practical. In these instances, the class is
so large and the potential recovery per class member so small that
the cost of administering a single claim would exceed the benefit
to any individual. Individual reimbursement for taxi fare over-
charges is a classic example.
   Cy pres relief must come as close as possible to the objective of
the case and the interests of the class members. Question whether
the class members might feasibly obtain a personal benefit. Look
for evidence that proof of individual claims would be burdensome
or that distribution of damages would be costly. If individual re-
coveries do not seem feasible, examine the proximity or distance
between the cy pres recipient’s interests or activities and the par-
ticular interests and claims of the class members. When cy pres
relief consists of distributing products to charitable organizations
or others, press for information about whether the products in
question have retained their face value or might be out-of-date,
duplicative, or of marginal value. In the end, cy pres awards may be
an excellent way to avoid the restrictive claims processes and rever-
sion clauses discussed in the next section.

4. Restrictions on claims/reversion of unclaimed funds to
defendants
Limits on the amount of recovery per claimant, strict eligibility
criteria for claimants, or other procedural or substantive obstacles
to honoring claims from class members may dramatically reduce
the apparent value of a settlement. Coupled with a provision that

                                   19




                                                                         EXHIBIT D
                    Class Action Pocket Guide (3d ed.)


any unclaimed funds revert to the defendant at the end of the
claims period (a provision that is generally disfavored, as discussed
in the next paragraph), restrictions on eligibility are likely to sub-
stantially diminish the overall value of a settlement to the class.
The addition of a “clear sailing” agreement (i.e., a stipulation that
attorney fees based on the inflated settlement figure will not be
contested) to an agreement with a reversion clause adds decibels
to the alarms set off by the reversion clause. Some courts treat the
combination as creating a presumption of unfairness.
   A reversion clause creates perverse incentives for a defendant to
impose restrictive eligibility conditions and for class counsel and
defendants to use the artificially inflated settlement amount as a
basis for attorney fees. Instead of approving a settlement with a
reversion clause, consider encouraging the parties to use an alter-
native approach, such as distributing the entire settlement fund
to the class members who file claims. Prorating the fund in that
way avoids the possibility of unclaimed funds and is a standard
practice in securities class settlements. For a discussion of alterna-
tive ways of prorating a settlement fund, see Francis E. McGovern,
Distribution of Funds in Class Actions-Claims Administration, 35 J.
Corp. L. 123 (2009).
   To align plaintiff counsel’s interests with those of the class, to
discourage the use of a reversion clause, and to negate the effect of
a clear sailing agreement, consider linking the award of attorney
fees to the value of the funds distributed to the class or the cou-
pons redeemed by the class (see section V.B below).

5. Collusion: “Reverse auctions” and the like
An imbalance between the cash value of the settlement to the class
as a whole and the agreed amount of attorney fees is a prime in-
dicator of collusion by settling attorneys. For example, in a settle-
ment with both monetary and nonmonetary relief, if the attorneys
receive the lion’s share of the cash and the class receives primarily
nonmonetary relief, including future warrants, coupons, and the
like, you should look for solid information to justify the imbal-
ance. Likewise, you should scrutinize an agreement that provides
that attorneys receive a noncontingent cash award and that class


                                   20




                                                                         EXHIBIT D
                    Class Action Pocket Guide (3d ed.)


benefits are contingent on settlement approval and claims made.
See MCL 4th § 21.71.
    “Reverse auction” is the label for a defendant’s collusive selec-
tion of the weakest attorney among a number of plaintiff attor-
neys who have filed lawsuits dealing with the same subject matter;
in other words, a reverse auction is the “sale” of a settlement to the
lowest bidder among counsel for competing or overlapping classes.
See MCL 4th § 21.61, text at n.952 and sources cited therein. For
a recent example of a district court’s thorough analysis of a pro-
posed settlement with reverse auction principles at the forefront,
see Figueroa v. Sharper Image Corp., 517 F. Supp. 2d 1292, 1321
(S.D. Fla. 2007). In Figueroa, the court rejected a “Third Amended
Settlement Agreement” in part because the defendant “selected
counsel confronted with a most precarious position . . . and then
proceeded to offer and convince Class Counsel to accept highly
undesirable terms to settle the case.” Determining whether a re-
verse auction might have occurred requires information about all
litigation dealing with the subject of the dispute.
    Another major indicator of a reverse auction is a difference be-
tween the apparent value of the class claims on the merits and the
value of the settlement to class members. A typical element of a
reverse auction is a promise to pay attorneys more than a reason-
able value for the time they invested in negotiating the settlement.
Generally, the overpayment of the attorneys originates in an un-
derpayment of what the class should receive based on an objective
assessment of the merits of the class claims.
    Sometimes, the settlement will be with an attorney who has
not been involved in litigating the class claims that other attorneys
have been pursuing, an especially suspicious circumstance. Ques-
tionable settlements between class counsel and the same defendant
in unrelated cases may suggest a continuing collusive relationship.

6. Injunctive relief
Question whether injunctive relief will truly benefit class members
in the case at hand. In many cases, by putting an end to illegal
practices, an injunction will benefit more class members than a
small award. It will also avoid clogging the judicial system with


                                   21




                                                                         EXHIBIT D
                    Class Action Pocket Guide (3d ed.)


the administration of small awards to thousands of class members.
But it is important to press the parties to identify such cases clearly
and justify the remedy and fees. Ask yourself—and perhaps the
parties—the following questions:
    • How much is the injunction worth to the class as a practical
       matter?
    • What is the dollar value the relief might yield?
    • What is the real cost to the defendant?
    • Does the injunctive relief do more than restate the obliga-
       tion that the defendant already has under existing law or
       under a decree entered by a regulatory body?
    • Are there viable damage claims that class counsel has not
       pursued?
    • Might an emphasis on injunctive relief and proposed certifi-
       cation of a Rule 23(b)(2) class amount to a tactical move to
       avoid more stringent certification requirements and opt-out
       rights associated with a damages class under Rule 23(b)(3)?
Consider whether you need independent expert advice to place a
value on the relief offered, as discussed below in part VII.

7. Release of liability without remedy
A natural impulse on the part of settling parties is to attempt to ex-
pand the class and release claims of those on the periphery of the
class, such as the spouses and children of class members, without
providing any direct benefit to those individuals. At times parties
have attempted to release a damages remedy without making any
correlative payment to class members, as the parties attempted to
do in Reynolds, 288 F.3d at 283–84. Unpled claims against outside
parties (e.g., medical malpractice claims in a class action against
a pharmaceutical manufacturer) are sometimes swept into the
settlement. The settlement should compensate class members or
their families for the value of such claims. As a general rule, the
release of claims by a subclass should be linked with specific rem-
edies, such as payments to the subclass or increased payments to
class members based, for example, on their family status.




                                   22




                                                                          EXHIBIT D
                    Class Action Pocket Guide (3d ed.)


8. Settlement class actions
Certification of class actions solely for the purpose of settlement at
an early stage of the litigation generally makes meaningful judicial
review more difficult and more important. MCL 4th § 21.612. Par-
ties frequently agree to settle class actions before a judge has de-
cided that a class can be certified under Rule 23. The parties then
jointly seek certification in the context of the settlement. Often,
the parties’ agreement that a class can be certified is conditioned
on judicial approval of the settlement. The Supreme Court has
ruled that agreement of the parties does not lessen the need for a
judge to determine whether all of Rule 23’s certification standards
other than manageability have been met. Amchem Products, Inc.
v. Windsor, 521 U.S. 591, 620 (1997); MCL 4th § 21.132.

D. Preliminary review of the proposed settlement
Judicial review of a proposed class settlement generally requires
two hearings: one preliminary and one final. MCL 4th § 21.632. If
you haven’t already certified a class, you should determine during
the preliminary fairness review whether the proposed class meets
the standards of Rule 23(a) and (b). By doing this, you can avoid
unnecessarily using scarce judicial and party resources to schedule
a fairness hearing for a class that doesn’t meet Rule 23 certification
standards.
   If you decide to certify the proposed class, be aware that courts,
following the Supreme Court’s lead in Amchem, have ruled that
the settlement terms of a settlement class action need careful scru-
tiny. Often, such a settlement comes early in the litigation, so you
may have to probe to uncover the strengths and weaknesses of the
parties’ claims and defenses as well as the character of their negoti-
ations. There may be conflicts among groups within the proposed
class. Question whether the claims of class members are homoge-
neous. If they are not, explore the possibility of creating subclasses
and sending the parties back to renegotiate and take into account
the differing interests of class members.
   Preliminary review of the proposed settlement affords you an
opportunity to express any concerns you may have about the “hot
button indicators” discussed above in section IV.C. You don’t have

                                   23




                                                                         EXHIBIT D
                     Class Action Pocket Guide (3d ed.)


the power to decide what must be in a settlement agreement, but
you do have the opportunity to state your concerns about provi-
sions—or the absence of provisions—that would make a differ-
ence in your decision about whether to approve a proposed set-
tlement. If you have such concerns, consider allowing the parties
some time to respond to them by renegotiating the settlement so
that the class notice can refer as closely as possible to a final settle-
ment. If you hold back your concerns and reject a settlement at the
final fairness hearing, the parties will most likely have to incur the
considerable expense of sending new notices of any revised settle-
ment to the class.
   Consider seeking preliminary input into the fairness, reason-
ableness, and adequacy of the proposed settlement. For example,
one judge permitted counsel pursuing independent state class ac-
tions against the same defendants to intervene as “an offsetting
influence” to the loss of adversarial opposition from the parties.
In re Lupron Marketing & Sales Practices Litigation, 345 F. Supp.
2d 135, 138 n.5 (D. Mass. 2004). Participation by such plaintiffs’
counsel provided the judge with a unique opportunity to receive
an informed assessment by nonsettling plaintiffs of the value of
the case and the prospects for success at trial. Absent such an op-
portunity, consider asking the parties or others to provide prelimi-
nary information supporting the proposal.
   Though not necessarily unfair, conditional settlements present a
special problem to the class and the judge. Sometimes, a defendant
resists settlement unless it can be assured that the number of class
members opting out of the proposed settlement will not exceed a
certain number that is specified but not widely disclosed. To avoid
unduly delaying the settlement review, you may decide to press the
parties to set a reasonable cutoff date for the defendant’s decision
about whether to proceed with the settlement, say thirty days after
the end of the opt-out period. MCL 4th § 21.652. In any event, you
should require the defendant to make an election before the fair-
ness hearing.
   Remember that any preliminary “approval” or other endorse-
ment of the proposed settlement should not appear to be a com-
mitment to approve the settlement in the end. Any preliminary


                                    24




                                                                            EXHIBIT D
                    Class Action Pocket Guide (3d ed.)


finding should be that the proposed settlement is within the range
of reasonableness; such a finding is not a final judgment that the
proposal is fair, reasonable, and adequate as shown by evidence
at the fairness hearing. Reserve that judgment and expect to be
informed by counsel for the class and counsel for the defendants
(maybe in response to your pointed questions), and by class mem-
bers, objectors, lawyers from similar litigation, or, perhaps, your
own expert or special master. Bring an inquiring mind to the pre-
liminary review hearing and, as noted above, seek out the infor-
mation you need to decide whether the settlement is fair, reason-
able, and adequate.
    Once you are satisfied that the proposed settlement warrants
your preliminary approval, review the parties’ proposed plan for
notice and hearing. Generally, counsel will present the settlement
proposal and a notice plan at the same time. The purpose for re-
viewing the notice plan at this stage is “to determine whether any
defects in the proposed notice or other formal or substantive ir-
regularities exist that warrant withholding notice.” American Law
Institute, Principles of Aggregate Litigation § 3.03(a) (2010) Be-
fore reviewing the proposed notice plan, consider whether you
want to direct that class members’ claims for monetary relief be
filed in response to the notice and before the final review hearing
(see section IV.B.2 above) The class’s response to the settlement
will help you analyze the settlement’s value and evaluate its ad-
equacy as seen through the eyes of class members deciding their
own interests. Knowing the claims rate will also provide a basis
for your assessment of requests for attorney fees. In any event, to
remedy the current lack of knowledge about claims rates and class
member recoveries, judges should routinely order the parties to
report such information to the court and place it in the public
record.

E. Warning about claims services
Consider also whether you want to direct the parties to include
in the notice and claims form some provisions that warn class
members about the potential pitfalls in dealing with claims filing
services, a cottage industry that offers to gather and file claims for

                                   25




                                                                         EXHIBIT D
                    Class Action Pocket Guide (3d ed.)


class members. Such services can increase the claims rate and pro-
vide a service to class members, but they do not generally add any
value to a claim. The worst pitfall is that some claims services have
absconded with funds. Protections in the form of requiring claims
filing services to register with the court and maintain funds in a
trust account may be in order.

F. Notice issues
Opt-out notice binds class members by their silence, so you will
want to focus on ensuring adequate notice. This pocket guide em-
phasizes notice issues because notices that fail to reach class mem-
bers, or that confuse them, are all too common. They result in very
low participation rates and discredit the class action procedure.
   This section highlights some of the key notice issues. The “No-
tice Checklist and Plain Language Guide,” available at the Class Ac-
tion Notices Page at www.fjc.gov, details important considerations
for notice to class members in several areas.

1. Notice to government regulators
CAFA requires that within ten days after a proposed settlement is
filed in court, each participating defendant must serve notice of
specified settlement-related papers on (1) the U.S. Attorney Gen-
eral or, in the case of a depository institution, the primary fed-
eral regulatory official and (2) the primary state regulatory official
(or, if none, the attorney general) of each state in which a class
member resides. 28 U.S.C. § 1715 (2008). The idea is to encourage
government regulators to participate in reviewing settlements and
lend their expertise (and perhaps an adversarial note) to the fair-
ness hearing. You may want to consider extending an express in-
vitation—to the preliminary approval hearing and to the fairness
hearing—to any regulatory body you have found to be effective in
dealing with the subject matter in question.
    The Federal Trade Commission has extensive statutory au-
thority and expertise in dealing with antitrust, unfair competi-
tion, and consumer protection matters. See generally FTC, Fulfill-
ing the Original Vision: The FTC at 90 (Apr. 2004) (available at
http://ftc.gov/os/2004/04/040402abafinal.pdf). CAFA does not

                                   26




                                                                         EXHIBIT D
                     Class Action Pocket Guide (3d ed.)


specify the FTC as an agency that must receive notice, but consider
adding the FTC to the notice list in consumer and trade practice
litigation, including antitrust actions. The FTC has created a “Class
Action Fairness Project,” which channels FTC resources into re-
viewing proposed settlements as well as class counsel requests for
attorney fees. Since defendants have made copies of—or electronic
links to—the required settlement documents for other agencies,
it will be no burden on them to send notice to the FTC or other
consumer protection entities in appropriate cases.

2. Notice to the class
Notices are usually the only way to communicate with unnamed
class members and enable them to make informed decisions about
whether to participate in a class action settlement, or to exercise
their due process rights to be heard before final approval of the
settlement. Your primary goals are that the notice reach as many
class members as possible, preferably by individual notification
(see Rules 23(c)(2) and 23(e)(1) and MCL 4th § 21.312), and that
the recipients see it, recognize its connection to their lives and self-
interests, read it, and act on it. See Todd B. Hilsee et al., Do You
Really Want Me To Know My Rights? 18 Geo. J. Legal Ethics 1359
(2005).
   The first challenge is to reach a high percentage of class mem-
bers. Notice plans that appear reasonable may in fact reach only a
small percentage of class members. Before approving a notice plan,
consider asking for calculations to demonstrate the “reach”—i.e.,
the net percentage of class members who will receive or other-
wise be exposed to a notice. You can use reach statistics to sub-
stantially improve the net reach to class members. The norm is in
the 70–95% range. Consider asking whether the proposed notice
plan was created by a vendor who will be paid to implement it
if approved. If so, consider obtaining an independent analysis of
the notice plan’s adequacy before approving the plan. Competing
vendors may cut corners to win the business, but you must find
the “best notice that is practicable under the circumstances.” Rule
23(c)(2)(B). To satisfy due process, the notice must reflect a “de-



                                    27




                                                                           EXHIBIT D
                    Class Action Pocket Guide (3d ed.)


sire to actually inform.” See Mullane v. Central Hanover Bank and
Trust Co., 339 U.S. 306 (1950).
    Be certain the notice plan includes individual notice to all “rea-
sonably identifiable” class members under Rule 23(c)(2). The plan
should take steps to update addresses before mailing and provide
for re-mailing notices to better addresses when returned as unde-
liverable. See Jones v. Flowers, 547 U.S. 220 (2006). The U.S. popu-
lation is highly mobile today, so class lists compiled for business
purposes may be out of date.
    Next, it is important to give the class member a reason to read the
notice. In a world in which junk mail and spam can easily drown
out important messages, you may need to press the parties to look
beyond the formal legal requirements and find a way to commu-
nicate the gist of a class action notice in an attention-getting and
understandable format. Rule 23(c)(2)(B) commands that notices
“clearly and concisely state in plain, easily understood language”
the elements of class action notices. Boilerplate legal language
almost never does the job. With help from linguists, communi-
cations specialists, a notice expert, and focus groups, the Federal
Judicial Center prepared several illustrative notices. See the Class
Action Notices Page at www.fjc.gov; there you can also see the
“Notice Checklist and Plain Language Guide,” which explains im-
portant features of the illustrative notices. For a handy booklet on
notice principles, see Rust Consulting, Inc. & Kinsella Media, LLC,
Plain Language Primer for Class Action Notice (undated) (available
at http://www.kinsellamedia.com/Knowledge_Sharing.aspx).
    The headline of a notice should tell potential class members at
a glance why they should—or should not—bother to read the no-
tice; what the notice is about; and what benefit the reader might
gain from reading the notice. For example, a notice of an asbestos
settlement might start with this headline: “If you have been ex-
posed to an asbestos product, you may have a claim in a proposed
class action settlement” and provide enough information to iden-
tify potential benefits and options as well as referral to a website or
a toll-free telephone number for additional information. The goal
is to get class members to read the notice and make an informed



                                   28




                                                                          EXHIBIT D
                    Class Action Pocket Guide (3d ed.)


decision about exercising any of their rights before being bound by
the court’s judgment.
   A picture of asbestos insulation in a notice may trigger an as-
sociation in the reader’s mind. Those who recognize their own
circumstances are likely to read on, contact a website, or call a toll-
free telephone number. Nonmembers of the class will have a good
reason for adding the notice to the junk mail pile.
   A short-form, single-page (or shorter) “summary” notice with
headlines can communicate all the required elements of Rule 23
and can tell the reader how to get additional information. Formal
case captions should not be used in the summary notice as they are
a turn-off to lay people. Legal terms of the settlement tend to con-
fuse lay readers and should be confined to the settlement agree-
ment posted at the website. While “legalese” has been reduced in
recent years, much improvement is still needed. See Shannon R.
Wheatman & Terri R. LeClerq, Majority of Class Action Publica-
tion Notices Fail to Satisfy Rule 23 Requirements (2010).
   “Plain English” notices may not be enough. Truly global set-
tlements will include class members whose native language is
not English and who may not be citizens of an English-speaking
country. Note that the FJC’s illustrative class action notices on its
website include an example of a Spanish language notice. For a
recent and colorful example of a global format for class settle-
ments, which is translated into numerous languages and com-
plete with flags for each country, see the settlement administra-
tion website for In re Royal Ahold Securities and Erisa Litigation,
http://www.aholdsettlement.com.
   Make sure the notice plan takes into account any cultural and
language barriers to notifying class members. For example, the
class actions involving assets of Holocaust victims demanded a far-
reaching notice campaign to notify the many dispersed Jewish sur-
vivors as well as gays, Jehovah’s Witnesses, and Romani (“gypsy”)
migrants. The judge approved a “multifaceted plan” that included
“worldwide publication, public relations (i.e., ‘earned media’),
Internet, and grass roots community outreach.” In re Holocaust
Victims Assets Litigation, 105 F. Supp. 2d 139, 144–45 (E.D.N.Y.
2000). As the judge in the Holocaust victims’ class actions was,


                                   29




                                                                          EXHIBIT D
                    Class Action Pocket Guide (3d ed.)


be alert to cultural differences that might affect the attention re-
cipients will give to the proposed notices. A class of migrant farm
workers, for example, might rely on radio more often than urban
factory workers would. A class of people challenging searches and
seizures as unreasonable might respond differently to official court
notices than, say, people who have never been arrested.

G. Claims processes and response handling
If the claims process deters class members from filing claims, the
settlement may have less value to the class than the parties assert.
Obtaining complete information about claims presented via an
unimpeded process will assist you in determining the full value of
the settlement and hence its reasonableness, fairness, and adequa-
cy to the class. Avoid imposing unnecessary hurdles on potential
claimants.
    First, consider whether a claims process is necessary at all. The
defendant may already have the data it needs to automatically pay
the claims of at least a portion of class members who do not opt
out. Necessary claim forms should be as simple and clear as possi-
ble and should avoid redundancy. Be careful to avoid claim forms
that scare class members away with confusing questions and oner-
ous proof requirements.
    If you anticipate or find evidence of a low claims rate, ask coun-
sel whether they have considered alternatives that might enhance
the reach of the claims process and tailor it to the characteristics
of class members, such as using surveys to determine reasons for
nonresponses, improving the clarity of the claims forms, and add-
ing outreach programs. See Francis E. McGovern, Distribution of
Funds in Class Actions-Claims Administration, 35 J. Corp. L. 123
(2009).
    Class counsel should be available to answer class members’
questions. The parties commonly agree to seek the appointment
of a qualified claims administrator to receive and process claims
and handle a toll-free telephone number call center staffed by
trained agents. In less complex matters, settlement administrators
can place scripted answers to callers’ frequently asked questions



                                   30




                                                                         EXHIBIT D
                   Class Action Pocket Guide (3d ed.)


about the settlement on an automated phone system and on the
Internet.

H. Fairness hearing
1. Participation rates: opt-outs
The typical class action settlement notice will most likely yield an
apathetic response, and few objectors or opt-outs. Two empirical
studies found that about one in a thousand (0.1%) class members
opted out of a proposed settlement. Theodore Eisenberg & Geof-
frey P. Miller, The Role of Opt-Outs and Objectors in Class Action
Litigation: Theoretical and Empirical Issues, 57 Vand. L. Rev. 1529
(2004); Thomas E. Willging et al., Federal Judicial Center, Empiri-
cal Study of Class Actions in Four Federal District Courts: Final
Report to the Advisory Committee on Civil Rules (1996) [herein-
after Willging et al., Empirical Study of Class Actions (1996)].
   Counsel may argue that a low percentage of opt-outs demon-
strates class members’ agreement with the settlement, but in some
cases that argument seems misplaced. Opt-out rates vary accord-
ing to the type of case and the amount of the individual recovery.
Class members are considerably more likely to opt out of mass
tort, employment, and commercial litigation, where individual
recoveries are generally higher, and less likely to opt out of con-
sumer cases, where individual recoveries are generally lower and
individual litigation less viable.

2. Participation rates: objections
Do not expect class representatives or other class members to at-
tend the fairness hearing or file written objections. A 1996 FJC
study found that only about a quarter to a half of the class repre-
sentatives attended the fairness hearing. Willging et al., Empirical
Study of Class Actions (1996).
   The FJC study also found that in about half of the class ac-
tions, not a single member filed a written objection. Written ob-
jections documented in the FJC study most frequently challenged
the amount of the attorney fees requested. In second place was a
related objection: that the settlement was inadequate to compen-
sate class members for their losses, perhaps because the lawyers

                                  31




                                                                       EXHIBIT D
                    Class Action Pocket Guide (3d ed.)


received more than their fair share. Next in line was the objec-
tion that the settlement favored some subclasses over others. These
findings suggest that a substantial portion of the fairness hearing
will focus on attorney fee issues.

3. Conducting the fairness hearing
It is essential to conduct a hearing even if no one other than the at-
torneys for the settling parties participates, because the hearing is
your primary opportunity to focus on the terms of the settlement.
You alone are charged with deciding whether the settlement is fair
to the class members, reasonable in relation to the merits of their
claims, and adequate to redress any injuries suffered. Rule 23 and
the MCL 4th call for the judge to conduct an independent analysis
of the settlement terms. Review the list of “hot button indicators”
discussed in section IV.C above and be prepared to ask counsel
hard questions about the value of the settlement to the class. In
addition, the MCL 4th contains a checklist of fifteen more routine
factors that might inform your decision about whether the settle-
ment is superior to continued litigation of the class claims. MCL
4th § 21.62. The manual also discusses benchmarks for applying
the fifteen factors.
    If objectors and unrepresented class members appear at the
fairness hearing, it is important to permit them to fully voice their
concerns. For class members who feel strongly enough about their
injuries to appear, the fairness hearing is their “day in court.” Judg-
es in settlements involving tort claims, such as the Agent Orange
litigation and the silicone gel breast implant litigation, have held
multiple days of hearings to accommodate the interests of class
members.
    You will, of course, want to eliminate unnecessary repetition.
Setting time limits is a must. Be sure to notify participants in ad-
vance about how much time they will have. Note that having a
group of class members gives you a chance to ask questions of
all present, akin to conducting a voir dire of a jury venire. Such a
group examination may be an efficient mechanism for getting a
clear sense of the similarities and differences among class mem-
bers’ claims.


                                   32




                                                                          EXHIBIT D
                     Class Action Pocket Guide (3d ed.)


   Finally, Rule 23 and good practice both require specific find-
ings as to how the settlement meets or fails to meet the statutory
requirements. In these times of heightened visibility of class ac-
tion rulings, appellate review of settlements is not pro forma even
when the court affirms the district court’s findings and conclu-
sions.

                    V. Attorney Fee Issues
As discussed in part II above, Rule 23(g) requires you to appoint
class counsel at an early stage of the litigation. When appointing
counsel, consider entering an order with express provisions about
the standards and procedures you expect to use in reviewing re-
quests for attorney fees and costs. Rule 23(g)(1)(C). At the least,
you should inform counsel about whether to keep time records
to support using a lodestar cross-check, as discussed below. In
addition, appointing counsel gives you a natural opportunity to
discuss cost-saving measures, such as limiting travel expenses and
discouraging the use of senior partners to do legal research. See
MCL 4th § 14.21. Perhaps from the outset of the litigation, but at
least at the fee determination stage, “the district judge must protect
the class’s interest by acting as a fiduciary for the class.” In re Rite
Aid Corp. Securities Litigation, 396 F.3d 294, 307 (3d Cir. 2005).

A. Evaluating monetary and nonmonetary results achieved
The 2003 Committee Note to Rule 23(h) gives the following guid-
ance for determining attorney fees based on the creation of a mon-
etary fund for the common benefit of the class: the “fundamental
focus is the result actually achieved for class members.”
   In cases involving monetary benefits, do not be misled by par-
ty valuations of the settlement that presume a 100% claims rate
by class members. Insist on actual information on claims filed to
determine the benefit to class members and use that information
both to place a value on the settlement and to award attorney fees,
as the district judge did in Sylvester v. CIGNA Corp., 369 F. Supp.
2d 34, 50–53 (D. Me. 2005). That value—plus the value of any
nonmonetary relief—serves as the starting point for applying the

                                    33




                                                                           EXHIBIT D
                    Class Action Pocket Guide (3d ed.)


percentage-of-value method in determining appropriate attorney
fees (discussed below).
    Likewise, in cases in which the benefit to the class is nonmon-
etary (coupons, discounts, warrants, injunctions, and the like),
determining the actual value to the class requires looking beyond
the face value of nonmonetary or contingent benefits. Redemp-
tion data or other evidence of class use is essential. In some cases,
particularly settlements involving injunctive or declaratory relief,
you might use expert valuations based on reliable, objective stan-
dards. In other cases, perhaps a majority, the only reliable test of
the benefit to the class will be evidence of class members’ use or re-
demption of the coupons, warrants, or other nonmonetary scrip.
See MCL 4th § 21.71; see also Class Action Fairness Act, 28 U.S.C.
§ 1712(a) (2008) (coupon settlements). In such cases, it is espe-
cially important to link the amount of any attorney fees with the
actual benefit to the class.
    A direct way to ensure that you have sufficient information to
determine attorney fees in cases with nonmonetary benefits is
simply to hold back the portion of any attorney fee awards that
is linked with coupons, discounts, or other nonmonetary benefits
until after the redemption period has ended and the value of the
benefits can be established by calculating class members’ actual
use. For example, the court expressly reserved the determination
of any attorney fees to be paid to plaintiffs’ counsel until after the
parties had provided the court with information concerning the
distribution of benefits in Strong v. BellSouth Telecommunications,
Inc., 173 F.R.D. 167 (W.D. La. 1997), aff ’d, 137 F.3d 844, 848 (5th
Cir. 1998). Note that redemption of a coupon does not automati-
cally mean the member received a benefit. If similar discounts are
provided to consumers outside of the class, the benefit to the class
might be less than the face amount of the coupon—or perhaps no
benefit at all.
    In some class actions involving injunctive relief, the injunctive
relief can be assigned a monetary value on the basis of objective
criteria. For example, an injunction against an overcharge may be
valued at the amount of the overcharge multiplied by the number
of people likely to be exposed to the overcharge in the near fu-


                                   34




                                                                         EXHIBIT D
                    Class Action Pocket Guide (3d ed.)


ture. Or an injunction against a fraudulent sales practice might be
valued by examining the amount of past sales attributable to the
practice and projecting that value for a reasonable period of time,
perhaps the life of the practice before the injunction. Other forms
of injunctive relief, such as orders designed to end discrimination
in public accommodations, may be more difficult to value. In such
cases it may be necessary to calculate fees by using a lodestar ap-
proach.
   The take-away line is this: Do not award fees until you know the
true value of the settlement.

B. Methods of calculating fees
Courts use two methods to calculate fees for cases in which the
settlement is susceptible to an objective evaluation. The primary
method is based on a percentage of the actual value to the class
of any settlement fund plus the actual value of any nonmonetary
relief. The second method is based on a lodestar calculation in
which the court multiplies the reasonable number of attorney or
paralegal hours actually expended by the hourly market rate for
those services. For cases in which nonmonetary relief cannot be
evaluated with confidence, the lodestar method may be the only
reasonable alternative.
   While most courts of appeals now permit district courts to use
the percentage-of-value method (MCL 4th § 14.121), their deci-
sions often direct district courts in their circuit to supplement the
percentage method with a lodestar cross-check to see if the hourly
rate is reasonable and to provide the appellate courts with a basis
for reviewing the reasonableness of the fee award. The cross-check
requires “neither mathematical precision nor bean-counting”; it
allows you to “rely on summaries submitted by the attorneys and
[you] need not review actual billing records.” In re Rite Aid Corp.
Securities Litigation, 396 F.3d 294, 306–07 (3d Cir. 2005).
   Another type of cross-check involves examining the defendants’
attorney fee records as a measure of what might be a reasonable
number of hours or a total payment. In general, judges should
avoid rigid adherence to a benchmark percentage and instead
tailor their fee award to the realities of the class litigation before

                                   35




                                                                         EXHIBIT D
                    Class Action Pocket Guide (3d ed.)


them. Sometimes huge settlements do not warrant a standard per-
centage, as the next section discusses.

C. “Mega” cases
In “mega” cases, be prepared to see attorney requests for truly huge
amounts, up to hundreds of millions of dollars. In such cases, of
course, the monetary recovery to the class typically is also in the
hundreds of millions of dollars, even in the billions. See, e.g., In
re Prudential Insurance Co. of America Sales Practices Litigation,
148 F.3d 283, 339–40 (3d Cir. 1998). In such cases, you should be
looking at a percentage of recovery far less than the typical range
and perhaps as low as 4%. MCL 4th § 14.121. Generally, as the
total recovery increases the percentage allocated to fees should de-
crease. Consider using a sliding scale to advance the goal of award-
ing reasonable fees in relation to the hours expended. MCL 4th
§ 14.121, text at nn.497–99; see also In re Rite Aid Corp., 396 F.3d
at 302–03 (discussing the pros and cons of sliding scales). As noted
above in part II, asking attorneys at the outset of the litigation to
maintain time records will be helpful in implementing a lodestar
cross-check for cases of this magnitude.

D. Objectors
Objectors may qualify for fees because of their contribution to
the common fund available to the class. As occurred in Bowling
v. Pfizer, 922 F. Supp. 1261, 1285 (S.D. Ohio 1996), by reducing
attorney fees, objectors often increase funds available for the com-
mon settlement fund. The 2003 Committee Note to Rule 23(h)
expressly recognizes the benefits that objectors may provide to the
class. But be wary of self-interested professional objectors who of-
ten present rote objections to class counsel’s fee requests and add
little or nothing to the fee proceedings.

E. Role of government actors
Often in consumer or commercial class action litigation, govern-
ment regulators, such as the FTC, the Securities and Exchange
Commission (SEC), or a state or the federal Attorney General’s of-
fice, will lay the groundwork for class action litigation. In pursuing

                                   36




                                                                         EXHIBIT D
                    Class Action Pocket Guide (3d ed.)


public goals of advancing fair competition, protecting consumers,
and policing the marketplace against false and misleading infor-
mation, such agencies may invest substantial resources in inves-
tigating a defendant’s alleged malfeasance. For example, in In re
First Databank Antitrust Litigation, 209 F. Supp. 2d 96, 97 (D.D.C.
2002), the FTC “expended over 25,000 hours of investigators’ time,
obtained production of and reviewed some 400 boxes of docu-
ments produced in response to approximately 40 subpoenas, and
conducted 20 investigational hearings and over 60 interviews.”
   In quantifying the risk undertaken by plaintiffs’ counsel in
bringing a class action, scrutinize the activities of government
actors that may have facilitated or enhanced the outcome (see
section IV.B.4 above). Where a government body has obtained a
guilty plea, criminal conviction, or civil judgment against a defen-
dant, class counsel in a “piggyback” class action arising out of the
same set of facts face a reduced risk of loss and a reduced burden
of discovery and trial. A reasonable attorney fee in such cases may
be a percentage of the value that the class counsel adds to the set-
tlement that would not have been available to the class but for the
counsel’s work, as happened in Swedish Hospital Corp. v. Shalala, 1
F.3d 1261, 1272 (D.C. Cir. 1993). Likewise, in In re First Databank,
209 F. Supp. 2d at 98, the court limited the private plaintiff attor-
neys’ fee to a percentage of the value the attorneys added to the
FTC’s proposed settlement.
   In some cases, such as In re First Databank, the government ac-
tor might participate as an intervenor or as a friend of the court in
addressing the attorney fee issues. If the agency does not intervene
on its own initiative, consider inviting it to participate in the fee
proceedings as an intervenor or friend of the court.
   On the other hand, private class action litigation may pave the
way for government enforcement or serve as a substantial deter-
rent in its own right. In such cases, take into account in awarding
attorney fees any groundbreaking work of plaintiffs’ counsel.




                                   37




                                                                        EXHIBIT D
                    Class Action Pocket Guide (3d ed.)


          VI. Coordination with State Judges
Most class actions of any size and scope will have federal juris-
diction based on minimal diversity and, if originally filed in state
court, will most likely be removed to federal court. Coordination
among federal courts will often, but not always, proceed through
the MDL process, at least for major cases. Some overlapping class
actions may be filed in state courts (for example, in cases filed on
behalf of a class of primarily in-state plaintiffs against an in-state
defendant), but federal courts lack jurisdiction only in cases in
which a primary or significant defendant is a citizen of the forum
state. The first step in determining jurisdiction is to ask the par-
ties whether competing or overlapping proposed or certified class
actions exist in other courts. A defendant should be aware of any
other litigation against it and should inform the court about com-
peting or overlapping state class actions.
    Judges have developed various practices, with various levels
of formality, for coordinating their efforts with their state judge
counterparts. Informal practices include personal meetings, tele-
phone calls, and e-mail communications to exchange information
about scheduling and to coordinate discovery, rulings on class cer-
tification, and other procedural matters. In more formal contexts,
judges may share a special master with state judges, sit jointly and
hear evidence and argument on motions, or even hold a national
conference or a set of meetings about the litigation.
    Generally, state judges have responded to requests for coordi-
nation in a spirit of cooperation. The key is to identify the cases
and judges and initiate communication. Coordination in areas like
discovery should take into account the pressure a state judge might
experience from state lawyers eager to present their cases at trial
or, at a minimum, to share in any common fund that their efforts
help create. Only in the rarest instance will you ever need to issue
an injunction to protect federal jurisdiction, usually when you are
seeking to insulate a national settlement from contrary rulings in
competing or overlapping class actions in state court. See MCL 4th
§§ 21.42 and 20.32.



                                   38




                                                                         EXHIBIT D
                    Class Action Pocket Guide (3d ed.)


             VII. Use of Special Masters and
               Court-Appointed Experts
Special masters, court-appointed experts, and other judicial ad-
juncts with special expertise may be useful in a variety of contexts
in class action litigation. Specifically, judges have appointed spe-
cial masters to oversee discovery and resolve disputes in cases in
which the number and complexity of documents might generate
a large number of disputes. See MCL 4th § 11.424. The emergence
of electronic discovery and of a new industry of party experts on
electronic discovery may increase the need for the court to ap-
point a discovery master. Judges have also used magistrate judges,
special masters, court-appointed experts, technical advisors, and
other adjuncts to assist them in evaluating class settlements (see
MCL 4th § 21.644) and have appointed special masters or other
adjuncts to administer settlements and participate in resolving
claims via alternative dispute resolution (ADR) or other methods
(see MCL 4th § 21.661).
   Occasionally, judges have appointed special masters to devise
trial plans. See MCL 4th § 21.141. In class actions involving disput-
ed scientific evidence, you may want to appoint an expert to pres-
ent a perspective on disputed issues that is less adversarial than
what the parties’ experts present. See, e.g., MCL 4th § 22.87. Fed-
eral Rules of Civil Procedure 23(h)(4) and 53(a)(1)(C) expressly
authorize using special masters to review attorney fee requests. See
MCL 4th § 21.727. In many class actions, however, the trial judge
may find that the information learned by participating in pretrial
matters, such as resolving discovery disputes, will greatly enhance
the judge’s ability to make an informed assessment of a class settle-
ment.

                           Conclusion
If this guide has served its purpose, it has helped you analyze and
manage the major aspects of class action litigation. By anticipating
and paying serious attention to reviewing settlements and requests
for attorney fees, you should be able to fulfill your role as a fidu-


                                   39




                                                                        EXHIBIT D
                   Class Action Pocket Guide (3d ed.)


ciary for a class whose counsel and representatives have decided to
settle on a particular outcome.

                         Bibliography
American Law Institute, Principles of Aggregate Litigation (2010)
California Superior Court, Guidelines for Motions for Preliminary
  and Final Approval of Class Settlement (Draft May 3, 2010)
Theodore Eisenberg & Geoffrey P. Miller, The Role of Opt-Outs and
  Objectors in Class Action Litigation: Theoretical and Empirical
  Issues, 57 Vand. L. Rev. 1529 (2004)
Federal Judicial Center, Manual for Complex Litigation, Fourth
  (MCL 4th) (2004)
Federal Trade Commission, Fulfilling the Original Vision: The FTC
  at 90 (April 2004), http://ftc.gov/os/2004/04/040402abafinal.pdf
Deborah Hensler et al., Class Action Dilemmas: Pursuing Public
  Goals for Private Gain (RAND Corp. 2000)
Todd B. Hilsee, Shannon R. Wheatman & Gina M. Intrepido, Do
  You Really Want Me To Know My Rights? The Ethics Behind Due
  Process in Class Action Notice Is More Than Just Plain Language:
  A Desire to Actually Inform, 18 Geo. J. Legal Ethics 1359 (2005)
Alan Hirsch & Diane Sheehey, Federal Judicial Center, Awarding
   Attorneys’ Fees and Managing Fee Litigation (2d ed. 2005)
Laural L. Hooper & Marie Leary, Auctioning the Role of Class
  Counsel in Class Action Cases: A Descriptive Study, 209 F.R.D.
  519 (Federal Judicial Center 2001)
Emery G. Lee III & Thomas E. Willging, The Impact of the Class
  Action Fairness Act on the Federal Courts: An Empirical Analysis
  of Filings and Removals, 156 U. Pa. L. Rev. 1723 (2008)
Emery G. Lee III & Thomas E. Willging, Federal Judicial Center,
  Impact of the Class Action Fairness Act on the Federal Courts:
  Preliminary Findings from Phase Two’s Pre-CAFA Sample of
  Diversity Class Actions (2008)


                                  40




                                                                      EXHIBIT D
                    Class Action Pocket Guide (3d ed.)


Francis E. McGovern, Distribution of Funds in Class Actions-
   Claims Administration, 35 J. Corp. L. 123 (2009)
Nicholas M. Pace & William B. Rubenstein, How Transparent Are
  Case Outcomes: Empirical Research on the Availability of Class
  Action Claims Data (RAND Corp. 2008)
Barbara J. Rothstein, John Beisner, Elizabeth J. Cabraser & Jay
  Tidmarsh, The Class Action Fairness Act of 2005: An Overview
  of Legal and Case Management Issues (Federal Judicial Center
  Broadcast, Apr. 1, 2005) (outline and videotape available from
  the FJC’s Information Services Office)
Rust Consulting, Inc. & Kinsella Media, LLC, Plain Language
  Primer for Class Action Notice (undated), http://www.kinsella
  media.com/Knowledge_Sharing.aspx
Rust Consulting, Inc., Class Action Settlements: What You Should
  Know About Claim Filing Services (undated), http://www.rust
  consulting.com/pdfs/ClaimFilingServices.pdf
William W Schwarzer, Nancy E. Weiss & Alan Hirsch, Judicial Fed-
  eralism in Action: Coordination of Litigation in State and Federal
  Courts, 78 Va. L. Rev. 1689 (1992)
Symposium, Fairness to Whom? Perspectives on the Class Action
  Fairness Act of 2005, 156 U. Pa. L. Rev. 1439 (2008)
Third Circuit Task Force, Report on Selection of Class Counsel, 74
  Temp. L. Rev. 689 (2001)
Sarah S. Vance, A Primer on the Class Action Fairness Act of 2005, 80
   Tul. L. Rev. 1617 (2006)
Shannon R. Wheatman & Terri R. LeClercq, Majority of Class Ac-
  tion Publication Notices Fail to Satisfy Rule 23 Requirements
  (2010) (unpublished manuscript on file with the Federal Judi-
  cial Center)
Thomas E. Willging, Laural L. Hooper & Robert J. Niemic, Federal
  Judicial Center, Empirical Study of Class Actions in Four Fed-
  eral District Courts: Final Report to the Advisory Committee
  on Civil Rules (1996); see also Thomas E. Willging, Laural L.
  Hooper & Robert J. Niemic, An Empirical Analysis of Rule 23 to

                                   41




                                                                        EXHIBIT D
                   Class Action Pocket Guide (3d ed.)


  Address the Rulemaking Challenges, 71 N.Y.U. L. Rev. 74 (1996)
  (later version of same report with fewer tables and figures)
Thomas E. Willging & Shannon R. Wheatman, Federal Judicial
  Center, An Empirical Examination of Attorneys’ Choice of Fo-
  rum in Class Action Litigation (2005)

                Case Annotations by Topic

Determining federal jurisdiction
   Tam v. Indymac Bank, No. 2:8CV06458, 2008 WL 4793676
     (C.D. Cal. Oct. 30, 2008) (comprehensive show cause order
     with a checklist of jurisdictional and removal issues)
Burdens of proof
  Blockbuster v. Galeno, 472 F.3d 53, 56–58 (2d Cir. 2006) (CAFA
     did not alter long-standing burden-of-proof rule)
  Preston v. Tenet Healthsystem Mem’l Med. Ctr., Inc., 485 F.3d
     804, 813 (5th Cir. 2007) (“‘once federal jurisdiction has been
     established [under CAFA] the objecting party bears the bur-
     den of proof as to the applicability of any express statutory
     exception under §§ 1332(d)(4)(A) and (B) [the local contro-
     versy and home state exceptions]’”) (quoting Serrano v. 180
     Connect, Inc., 478 F.3d 1018, 1024 (9th Cir. 2007) (altera-
     tions in original))
  Spivey v. Vertrue, Inc., 528 F.3d 982, 985–86 (7th Cir. 2008) (de-
     fendant satisfied its burden of proof by showing more than
     $5 million was at stake, or “in controversy”)
Amount in controversy
  Brill v. Countrywide Home Loans, 427 F.3d 446, 448 (7th Cir.
     2005) (“Once the proponent of jurisdiction has set out the
     amount in controversy, only a ‘legal certainty’ that the judg-
     ment will be less forecloses federal jurisdiction.”)
  Gene & Gene LLC v. Biopay LLC, 541 F.3d 318, 324 (5th Cir.
     2008) (“Gene’s complaint held open the possibility of treble
     damages, depending on the state of the proof.”)


                                  42




                                                                       EXHIBIT D
                     Class Action Pocket Guide (3d ed.)


   Hart v. FedEx Ground Package Sys., Inc., 457 F.3d 675, 682 (7th
     Cir. 2006) (party challenging federal jurisdiction must pro-
     vide competent proof of the facts supporting the challenge)
   Lowdermilk v. United States Bank Nat’l Ass’n, 479 F.3d 994,
     999–1000 (9th Cir. 2007) (plaintiff is the master of its com-
     plaint, and courts must accept damages allegations unless
     defendant can show a legal certainty of greater damages)
Home-state exception
  Martin v. Lafon Nursing Facility of the Holy Family, Inc., 548
     F. Supp. 2d 268, 273–78 (E.D. La. 2008) (discussing use of a
     questionnaire to establish residence and intent)
  Preston v. Tenet Healthsystem Mem’l Med. Ctr., Inc., 485 F.3d
     804, 813–18 (5th Cir. 2007) (discussing affidavits and evi-
     dence submitted to support proof of citizenship of class
     members in applying discretionary exception to CAFA)
  Summerhill v. Terminix, No. 4:08CV659, 2008 WL 4809448
     (E.D. Ark. Oct. 30, 2008) (applying statutory requirement
     that all primary defendants must be citizens of the home
     state for the exception to apply)
Discretionary jurisdiction
   Preston v. Tenet Healthsystem Mem’l Med. Ctr., Inc., 485 F.3d
      804, 822–24 (5th Cir. 2007) (class action involving Hurri-
      cane Katrina-related injuries did not affect national interests
      under CAFA)

Timing and significance of class certification
Class certification
   General Telephone Co. v. Falcon, 457 U.S. 147, 161 (1982) (“[A]
      class action may only be certified if the trial judge is satisfied,
      after a vigorous analysis, that the prerequisites of Rule 23(a)
      have been satisfied.”)
   Dukes v. Wal-Mart Stores, Inc., 603 F.3d 571, 594 (9th Cir. 2010)
      (“[D]istrict courts are not only at liberty to but must perform
      a rigorous analysis to ensure that the prerequisites of Rule
      23 have been satisfied, and this analysis will often . . . require

                                    43




                                                                            EXHIBIT D
                    Class Action Pocket Guide (3d ed.)


      looking behind the pleadings to issues overlapping with the
      merits of the underlying claims.”)
Notice
  In re Vivendi Universal, S.A. Securities Litigation, 242 F.R.D. 76,
     107–09 (2007)
  Eisen v. Carlisle & Jacquelin, 417 U.S. 156, 176 (1974)

Settlement review: risks and issues
Judge’s role
   Reynolds v. Beneficial Nat’l Bank, 288 F.3d 277, 280 (7th Cir.
     2002)
Prior action by government entities
   In re First Databank Antitrust Litig., 209 F. Supp. 2d 96 (D.D.C.
      2002)
Appraisal of settlement
  Acosta v. Trans Union, LLC, 243 F.R.D. 377, 391 (C.D. Cal.
     2007) (reducing the number of claims rendered a portion of
     the settlement “illusory”)
  Schwartz v. Dallas Cowboys Football Club, Ltd., 157 F. Supp.
     2d 561, 574–75 (E.D. Pa. 2001) (settlement appraisal focused
     on the value actually distributed to the class based on the
     number of claims actually filed)
Information from objectors
   O’Keefe v. Mercedes-Benz USA, LLC, 214 F.R.D. 266, 295 (E.D.
     Pa. 2003) (referring to “‘canned objections filed by profes-
     sional objectors who seek out class actions to simply extract
     a fee by lodging generic, unhelpful protests’” (quoting Shaw
     v. Toshiba Am. Info. Sys., 91 F. Supp. 2d 942, 973 (S.D. Tex.
     2000))




                                   44




                                                                        EXHIBIT D
                   Class Action Pocket Guide (3d ed.)


Hot button indicators
Coupons
  In re Compact Disc Minimum Advertised Price Antitrust Litig.,
     292 F. Supp. 2d 184, 186–88 (D. Me. 2003) (comparing settle-
     ment discounts with discounts available to frugal shoppers)
  In re General Motors Corp. Pick-Up Truck Fuel Tank Prods.
     Liab. Litig., 55 F.3d 768, 809–10 (3d Cir. 1995) (rejecting
     coupon settlement based in part on absence of a secondary
     market in which coupons could be converted to cash)
  In re Mexico Money Transfer Litig., 267 F.3d 743, 748 (7th Cir.
     2001) (coupons may be of value to repeat users of a product
     or service)
Negative options
  Chavez v. Netflix, Inc., 75 Cal. Rptr. 3d 413, 418–21 (Cal. Ct.
     App. 2008) (tying together a proposed “benefit” with an au-
     tomatic paid renewal of that “benefit” is grounds for rejec-
     tion of a proposed settlement)
Cy pres relief (“fluid recovery”)
   Molski v. Gleich, 318 F.3d 937, 954 (9th Cir. 2003) (rejecting
     proposed cy pres award after examining proposed settlement
     for evidence that “proof of individual claims would be bur-
     densome or that distribution of damages would be costly”)
   Powell v. Georgia-Pac. Corp., 119 F.3d 703 (8th Cir. 1997) (ex-
     amining the relationship between the class members’ inter-
     ests and those of the proposed cy pres recipient)
Restriction on claims/reversion of unclaimed funds to
defendants
   Reynolds v. Beneficial Nat’l Bank, 288 F.3d 277, 283 (7th Cir.
      2002) (restrictions on eligibility may diminish the value of
      the settlement to the class)
Collusion: “Reverse auctions” and the like
  Acosta v. Trans Union, LLC, 243 F.R.D. 377, 399 (C.D. Cal.
     2007) (“The Court is hesitant to classify the Settlement as
     the product of a ‘reverse auction,’ but cannot avoid the con-

                                  45




                                                                     EXHIBIT D
                   Class Action Pocket Guide (3d ed.)


     clusion that the process by which it was reached is strikingly
     similar.”)
  Figueroa v. Sharper Image Corp., 517 F. Supp. 2d 1292, 1321
     (S.D. Fla. 2007) (class settlement rejected where defendants
     selected the most vulnerable plaintiff attorney and con-
     vinced that attorney to accept terms unfavorable to the class)
Injunctive relief
   Dukes v. Wal-Mart Stores, Inc., 603 F.3d 571, 615–23 (9th Cir.
     2010) (discussing injunctive relief)
Release of liability without remedy
   Reynolds v. Beneficial Nat’l Bank, 288 F.3d 277, 283–84 (7th
     Cir. 2002) (releasing a damage remedy without payment to
     class members is not acceptable)
Settlement class actions
   Amchem Prods., Inc. v. Windsor, 521 U.S. 591, 620 (1997) (Rule
      23 standards, with the exception of manageability, apply to
      certification of settlement class actions)

Preliminary review of proposed settlement
  In re Lupron Mktg. & Sales Practices Litig., 345 F. Supp. 2d
     135, 138 n.5 (D. Mass. 2004) (permitting plaintiff counsel in
     independent state class actions against same defendants to
     intervene and provide adversarial opposition to a proposed
     settlement)
Notice to the Class
  Eisen v. Carlisle & Jacquelin, 417 U.S. 156 (1974)
  Mullane v. Central Hanover Bank and Trust Co. 339 U.S. 306
     (1950)
  Jones v. Flowers, 547 U.S. 220 (2006)
  In re Holocaust Victims Assets Litig., 105 F. Supp. 2d 139, 144–
     45 (E.D.N.Y. 2000) (describing multifaceted notice plan)




                                  46




                                                                      EXHIBIT D
                    Class Action Pocket Guide (3d ed.)


Conducting the fairness hearing
   In re Cendant Corp. Litig., 264 F.3d 201 (3d Cir. 2001) (appel-
      late review of class settlement)

Attorney fee issues
   In re Rite Aid Corp. Sec. Litig., 396 F.3d 294, 307 (3d Cir. 2005)
      (stating that “the district judge must protect the class’s inter-
      est by acting as a fiduciary for the class”)
Evaluating monetary and nonmonetary results achieved
  Bowling v. Pfizer, 132 F.3d 1147, 1151–52 (6th Cir. 1998) (re-
     serving a portion of attorney fee decision until administra-
     tion of the class settlement is complete)
  Fleury v. Richemont N. Am., Inc., No. 05-4525, 2008 WL
     3287154, at *6 (N.D. Cal. Aug. 6, 2008) (reserving attorney
     fee decision)
  In re Auction Houses Antitrust Litig., No. 00-Civ.-0648, 2001
     WL 170792, at *3–*5, *15–17 (S.D.N.Y. 2001) (awarding fees
     in part in the form of warrants)
  Schwartz v. Dallas Cowboys Football Club, Ltd., 157 F. Supp. 2d
     561 (E.D. Pa. 2001) (value distributed to the class based on
     the number of claims actually filed represents the starting
     point for calculation of attorney fee award)
  Strong v. BellSouth Telecomm., Inc., 173 F.R.D. 167 (W.D. La.
     1997), aff ’d, 137 F.3d 844, 848 (5th Cir. 1998) (reserving at-
     torney fee decision until court receives information about
     actual distribution of settlement benefits to class members)
  Sylvester v. CIGNA Corp., 369 F. Supp. 2d 34, 50–53 (D. Me.
     2005) (using information about actual claims by class mem-
     bers to evaluate settlement and award attorney fees)
Methods of calculating fees
  In re Rite Aid Corp. Sec. Litig., 396 F.3d 294, 306–07 (3d Cir.
     2005) (lodestar cross-check does not require actual billing
     records)



                                   47




                                                                          EXHIBIT D
                   Class Action Pocket Guide (3d ed.)


“Mega” cases
  In re Prudential Ins. Co. of Am. Sales Practices Litig., 148 F.3d
     283, 339–40 (3d Cir. 1998) (describing large class settle-
     ments)
  In re Rite Aid Corp. Sec. Litig., 396 F.3d 294, 302–03 (3d Cir.
     2005) (discussing pros and cons of sliding scales for fee
     awards)
Objectors
  Bowling v. Pfizer, 922 F. Supp. 1261, 1285 (S.D. Ohio 1996) (ob-
     jectors to fees were awarded fees for adding to the common
     fund)
Role of government actors
  In re First Databank Antitrust Litig., 209 F. Supp. 2d 96, 97–98
      (D.D.C. 2002) (documenting time and effort of government
      agency; participation in class litigation by government agen-
      cy)
  Swedish Hosp. Corp. v. Shalala, 1 F.3d 1261, 1272 (D.C. Cir.
      1993) (reasonable attorney fee is a percentage of the value
      added to the class settlement beyond the amount attribut-
      able to the government agency)




                                  48




                                                                      EXHIBIT D
The Federal Judicial Center
Board
The Chief Justice of the United States, Chair
Judge Susan H. Black, U.S. Court of Appeals for the Eleventh Circuit
Judge David O. Carter, U.S. District Court for the Central District of California
Magistrate Judge John Michael Facciola, U.S. District Court for the District of
   Columbia
Judge James B. Haines, Jr., U.S. Bankruptcy Court for the District of Maine
Judge Edward C. Prado, U.S. Court of Appeals for the Fifth Circuit
Judge Loretta A. Preska, U.S. District Court for the Southern District of New York
Judge Philip M. Pro, U.S. District Court for the District of Nevada
James C. Duff, Director of the Administrative Office of the U.S. Courts
Director
Judge Barbara J. Rothstein
Deputy Director
John S. Cooke

About the Federal Judicial Center
The Federal Judicial Center is the research and education agency of the federal
judicial system. It was established by Congress in 1967 (28 U.S.C. §§ 620–629), on
the recommendation of the Judicial Conference of the United States.
    By statute, the Chief Justice of the United States chairs the Center’s Board,
which also includes the director of the Administrative Office of the U.S. Courts
and seven judges elected by the Judicial Conference.
    The organization of the Center reflects its primary statutory mandates. The
Education Division plans and produces education and training programs for
judges and court staff, including satellite broadcasts, video programs, publica-
tions, curriculum packages for in-court training, and Web-based programs and
resources. The Research Division examines and evaluates current and alterna-
tive federal court practices and policies. This research assists Judicial Conference
committees, who request most Center research, in developing policy recommen-
dations. The Center’s research also contributes substantially to its educational
programs. The two divisions work closely with two units of the Director’s Of-
fice—the Systems Innovations & Development Office and Communications
Policy & Design Office—in using print, broadcast, and online media to deliver
education and training and to disseminate the results of Center research. The
Federal Judicial History Office helps courts and others study and preserve federal
judicial history. The International Judicial Relations Office provides information
to judicial and legal officials from foreign countries and assesses how to inform
federal judicial personnel of developments in international law and other court
systems that may affect their work.




                                                                                       EXHIBIT D
EXHIBIT E
10/2/2020                                                      matrix




                                                                           Years Out of Law School *

                                                              Paralegal/
                                                   Adjustmt   Law
                                Year               Factor**   Clerk            1-3      4-7    8-10    11-19    20 +

                                6/01/20- 5/31/21 1.015894       $206       $378      $465     $672     $759    $914

                                6/01/19- 5/31/20    1.0049      $203       $372      $458     $661     $747    $899

                                6/01/18- 5/31/19    1.0350      $202       $371      $455     $658     $742    $894

                                6/01/17- 5/31/18    1.0463      $196       $359      $440     $636     $717    $864

                                6/01/16- 5/31/17    1.0369      $187       $343      $421     $608     $685    $826

                                6/01/15- 5/31/16    1.0089      $180       $331      $406     $586     $661    $796
                                6/01/14- 5/31/15    1.0235      $179       $328      $402     $581     $655    $789

                                6/01/13- 5/31/14    1.0244      $175       $320      $393     $567     $640    $771

                                6/01/12- 5/31/13    1.0258      $170       $312      $383     $554     $625    $753

                                6/01/11- 5/31/12    1.0352      $166       $305      $374     $540     $609    $734

                                6/01/10- 5/31/11    1.0337      $161       $294      $361     $522     $589    $709

                                6/01/09- 5/31/10    1.0220      $155       $285      $349     $505     $569    $686
                                6/01/08- 5/31/09    1.0399      $152       $279      $342     $494     $557    $671

                                6/01/07-5/31/08     1.0516      $146        $268      $329    $475     $536    $645

                                6/01/06-5/31/07     1.0256      $139        $255      $313    $452     $509    $614

                                6/1/05-5/31/06       1.0427        $136      $249      $305   $441      $497    $598
                                6/1/04-5/31/05       1.0455        $130      $239      $293   $423      $476    $574

                                6/1/03-6/1/04        1.0507        $124      $228      $280   $405      $456    $549

                                6/1/02-5/31/03       1.0727        $118      $217      $267   $385      $434    $522

                                6/1/01-5/31/02       1.0407        $110      $203      $249   $359      $404    $487

                                6/1/00-5/31/01       1.0529     $106         $195      $239   $345      $388    $468
                                6/1/99-5/31/00       1.0491        $101      $185      $227   $328      $369    $444

                                6/1/98-5/31/99       1.0439         $96      $176      $216   $312      $352    $424

                                6/1/97-5/31/98       1.0419         $92      $169      $207   $299      $337    $406

www.laffeymatrix.com/see.html
                                                                                              EXHIBIT E                1/2
10/2/2020                                                         matrix

                                 6/1/96-5/31/97        1.0396          $88      $162      $198    $287     $323     $389

                                 6/1/95-5/31/96         1.032          $85      $155      $191    $276     $311     $375
                                 6/1/94-5/31/95        1.0237          $82      $151      $185    $267     $301     $363


                                The methodology of calculation and benchmarking for this Updated Laffey Matrix has been
                                approved in a number of cases. See, e.g., McDowell v. District of Columbia, Civ. A. No. 00-
                                594 (RCL), LEXSEE 2001 U.S. Dist. LEXIS 8114 (D.D.C. June 4, 2001); Salazar v. Dist.
                                of Col., 123 F.Supp.2d 8 (D.D.C. 2000).

                                * “Years Out of Law School” is calculated from June 1 of each year, when most law
                                students graduate. “1-3" includes an attorney in his 1st, 2nd and 3rd years of practice,
                                measured from date of graduation (June 1). “4-7" applies to attorneys in their 4th, 5th, 6th
                                and 7th years of practice. An attorney who graduated in May 1996 would be in tier “1-3"
                                from June 1, 1996 until May 31, 1999, would move into tier “4-7" on June 1, 1999, and tier
                                “8-10" on June 1, 2003.

                                ** The Adjustment Factor refers to the nation-wide Legal Services Component of the
                                Consumer Price Index produced by the Bureau of Labor Statistics of the United States
                                Department of Labor.




www.laffeymatrix.com/see.html
                                                                                                 EXHIBIT E                 2/2
